Filed 8/26/13 P. v. Gutierrez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F062970
         Plaintiff and Respondent,
                                                                                (Super. Ct. No. 1246306)
                   v.

RAY GUTIERREZ, JR., et al.,                                                              OPINION
         Defendants and Appellants.



         APPEAL from a judgment of the Superior Court of Stanislaus County. Thomas
D. Zeff, Judge.
         Marcia R. Clark, under appointment by the Court of Appeal, for Defendant and
Appellant Ray Gutierrez, Jr.
         Deborah L. Hawkins, under appointment by the Court of Appeal, for Defendant
and Appellant Alvaro Leal Saldana, Jr.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein and
Catherine Chatman, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
       Defendants Ray Gutierrez, Jr., and Alvaro Leal Saldana, Jr., stand convicted,
following a jury trial, of first degree murder (Pen. Code,1 § 187, subd. (a)), during the
commission of which a principal personally and intentionally discharged a firearm and
proximately caused death (§ 12022.53, subds. (d) & (e)(1)), and which was committed
for the benefit of or in association with a criminal street gang (§ 186.22, subd. (b)(1)).
Following a bifurcated court trial, each was found to have suffered a prior serious felony
conviction that was also a strike. (§ 667, subds. (a) & (d).) Each was sentenced to a total
term of five years plus 75 years to life in prison and ordered to pay restitution and various
fees, fines, and penalties. Both appeal. We affirm the judgments.
                                          FACTS
                                              I
                                 PROSECUTION EVIDENCE
       On March 22, 2008, Tommy and Eloisa Gonzales were married in Turlock.2
Roger Villanueva, whose nickname was “Smoke da Villain,” was one of the groomsmen.
His girlfriend, Irma Bernal, was a bridesmaid. Members of the wedding party wore red
and white. The wedding reception was held at the Grange Hall in Hilmar. More than
100 people attended. In keeping with the wedding party‟s color scheme, the color red
predominated in their clothing. Entertainment at the reception included a group of
Eloisa‟s friends who called themselves Spit Flame and who rapped and sang. Villanueva
and Rene Zarate (“Bullet G”) were among the group‟s members.3
1      All statutory references are to the Penal Code unless otherwise stated.
2      Except as otherwise specified, references to dates in the statement of facts are to
the year 2008.
       For the sake of clarity, and because sometimes last names were not given, we refer
to several persons by their first names. No disrespect is intended.
3       One of the group‟s founders Moses Rodriguez (“Rap Addict”), had been shot and
killed in the “Woods” area of Turlock about a year earlier. Eloisa was godmother to his
son.


                                              2.
       Defendants (who are brothers) did not attend the wedding, but were present at the
reception. They did not get along with Zarate or Villanueva. Miguel Perez, a good
friend of Eloisa and Villanueva, also attended the reception. Perez‟s status with the
Norteño gang was “inactive.” He had “just kind of walked away from it” 10 to 15 years
earlier, creating friction between him and gang members. He had had prior verbal
confrontations with Gutierrez because of it. He had not had any confrontations with
Saldana. Perez also had personal issues with Gutierrez that went back a number of years
and were not gang related.
       At some point, defendants were yelling at Chico, Perez‟s friend, on the front lawn
of the Grange Hall. Perez went to get Chico to take him across the street to a bar. Perez
also tried to put his hand out and tell them to “squash” all the problems, but Gutierrez
looked at him and laughed. Perez and Gutierrez then exchanged blows. Gutierrez fell
back after Perez struck him. Meanwhile, Saldana was standing behind Perez, and there
were several people hitting Perez from behind. Someone — Perez thought Villanueva,
although he did not see who threw the punch — knocked Saldana out. Tommy was
yelling at Gutierrez and Perez, and Perez told Gutierrez they would see each other when
they saw each other.4
       About four days after the wedding, Villanueva and Bernal moved to Arizona.
Sometime during that four days, they were driving near the Turlock Cemetery when they
saw Saldana, who was alone, driving the opposite direction. He stopped the car, pointed
at Villanueva, and made a gun gesture with his hands. Villanueva told Bernal “they”
were looking for him, although he did not say who.




4      Near the end of the reception, there was a fight involving Tommy, some of his
groomsmen, and about 50 people in the bar‟s parking lot. Defendants had already left by
the time this fight broke out.



                                             3.
       Jorge Tapia was defendants‟ second cousin. He grew up in the Angelus Street
area of Turlock and, as of May 25, resided in the area of Angelus and Ninth Street. He
knew of the Norteño gang, which claimed red and whose members sometimes had tattoos
such as “XIV” and “X4.” Tapia sometimes socialized with persons who “claim[ed]
Norteño,” but he denied being a gang member himself.
       About a week before May 25, Gutierrez gave Tapia an item wrapped in cloth and
asked him to hold it for him. Gutierrez did not say anything about a gun or tell Tapia
what the item was. Although it felt heavy and hard, Tapia did not unwrap it to see what it
was, but put it in a shoebox in his room and left it there.5
       Around the same time, Villanueva and Bernal returned to Villanueva‟s mother‟s
house in Keyes. They planned to return to Arizona the week following May 25.
       On May 25, Gutierrez telephoned Tapia and asked him for “that thing.” An hour
or so later, Gutierrez came by Tapia‟s residence in his white Nissan Altima. Saldana was
with him. Both were wearing blue pants and black shirts. Tapia met them at the car and
gave Gutierrez the wrapped item, then got into the back seat. Gutierrez said they were
going to go check out some shoes “from Tommy.”6 Villanueva‟s name was not brought
up, and nobody said anything about what had happened at the wedding reception. Before
the car pulled away, however, Saldana said maybe somebody would get in a fight.
       Around 6:00 p.m. on May 25, Eloisa attended a barbecue at her friend Brandy‟s
residence, a duplex in the 200 block of Angelus Street. The barbecue was being held
because it was Moses Rodriguez‟s birthday. About 20 people had met up at the cemetery



5      Detective Bertram and Investigator Bunch of the district attorney‟s office
interviewed Tapia some two to three weeks after May 25. During the interview, Tapia
made it clear he knew Gutierrez had given him a gun. Tapia said it was a .40-caliber
Glock with a red laser sight.
6      Tommy sold knockoff Michael Jordan tennis shoes.



                                              4.
where he was buried, then gone to the house on Angelus. Villanueva was one of those at
the cemetery.
       Eloisa went to the grocery store, then returned to the duplex. By the time she got
back, more people — including defendants — had arrived. They and at least seven
people were standing against the fence of an abandoned house next to the duplexes.
Defendants both were wearing black T-shirts. Gutierrez had on a hat. A chunky,
Hispanic male appeared to be in their company.
       Villanueva and Darnell Lambert drove up and parked across the street, then
walked up to the group of men. Villanueva told Saldana that he wanted to “squash it” (let
it go) and did not want any problems with “them,” but, when Villanueva extended his
hand, Saldana refused to shake it. Eloisa saw the look on Saldana‟s face; it was angry
and he was grinding his teeth. He stayed like that until he turned away. Villanueva —
who was considerably larger than Saldana — followed him to the backyard of the
abandoned house. None of the other men went with them. As Villanueva went toward
the back, he took off his Oakland A‟s hat and jacket (underneath which he was wearing a
white T-shirt) and hung them on the fence. He also removed a thick chain with a cross
that he wore all the time. Eloisa did not see where he put it.
       Concerned, Eloisa yelled at Lambert to do something, and not to let them go to the
back. Lambert responded that it was going to be fine, as they were just going to talk out
whatever it was. Eloisa then yelled for Tommy. Tommy was at his father‟s house, which
was on the other side of the abandoned house.7 He came out onto the front porch and
told Lambert to go back there.
       Meanwhile, Gutierrez was pacing quickly back and forth by the fence. Saldana
and Villanueva moved out of Eloisa‟s sight. While Lambert was responding to Tommy,
Gutierrez ran to the back. Eloisa lost sight of him, then, within seconds, she heard
7      The abandoned house was between Brandy‟s duplex and Tommy‟s father‟s house.



                                             5.
multiple gunshots fired in rapid succession from a single gun. As soon as the shots
stopped, she saw defendants run down Angelus Street. She ran toward the back and
found Villanueva bleeding to death on the ground.
      Eloisa did not think the shooting was gang related. She did not see anyone flash
gang signs or any indication of gang activity. She was aware that the color red was
associated with Norteños. She was also aware defendants were members of Varrio West
Side Turlock or Turlocos, a Norteño gang that claimed the color red and number 14.
Eloisa denied Tommy was a Norteño; she chose red accents for her wedding colors
because Tommy‟s birthstone is red garnet.
      At approximately 6:10 p.m. on May 25, Turlock police received a report of the
shooting. Sergeant Morgan and Officer Ramon were the first to respond, arriving at the
scene within a minute or two of being dispatched. At least 50 to 70 hostile people were
in the street, yelling and pointing toward the back of an apartment complex. In the back
were a few people and Villanueva, who appeared to be dead.
      Eloisa was angry and yelling that it was not right. Morgan made contact with her,
but Tommy tried to hush her and told her that she did not see anything. Morgan tried to
talk to Tommy, but Tommy said he did not see anything. Tommy said he and Eloisa had
been inside his father‟s home next door.
      Morgan had had prior dealings with Tommy and considered him a gangster. From
working in the area for 20 years, Morgan considered Angelus Street in this part of town
to be the heart of Turlock‟s gang area. Morgan was also familiar with the “Woods,” a
part of Turlock in which many of the street names ended with “wood.” He believed, but
was not positive, it was Sureño territory. Morgan was familiar with the Moses Rodriguez
homicide. No one was ever apprehended; it was deemed at the time possibly to be self-
defense.
      An autopsy revealed multiple bullet wounds, including five entrance wounds, to
Villanueva‟s body. Some were from front to back, while others were from back to front.

                                            6.
One bullet, which entered the right side of the head, was found inside the brain.
Abrasions surrounding the bullet hole indicated it was likely a close-range shot. Another
bullet entered the left side of the neck and struck the mandible. Fragments of that bullet
were located in the body. Another bullet was located near the pelvic bone area. The
gunshot wound to the head was fatal, while the wounds to the left side of the back and
left side of the hip could also have been fatal. It was not possible to determine in which
order the wounds were received, or the position Villanueva was in at the time he received
them. Similarly, the gun‟s position when any given shot was fired could not be
determined. The cause of death was multiple gunshot wounds. Toxicology reports
revealed small amounts of alcohol, cocaine, MDMA (Ecstasy), and methamphetamine in
Villanueva‟s system. Cocaine and methamphetamine are stimulants that can cause some
users to become aggressive.
       Thirteen spent .40-caliber shell casings were found at the scene, as were five
expended bullets.8 Subsequent examination showed the shell casings were all fired from
the same firearm, most likely a Glock pistol. Subsequent analysis of the fired projectiles
showed they were .40 caliber, and the rifling was consistent with the standard rifling of a
.40-caliber Glock pistol.
       On the night of May 29, the white Nissan involved in the shooting was found in
San Jose, partially burned and smelling of a gasolinelike accelerant. A singed black
beanie cap was found about 25 feet from the vehicle. Subsequent testing showed
Gutierrez to be the major contributor to DNA found on the hat. When Gutierrez was
brought to the Turlock Police Department following his arrest, he complained that his
arm was hurting and said he burned it when he was barbecuing. At the hospital,



8      One of the bullets was lying on the ground, while the others were recovered from
walls of buildings and other nearby objects.



                                             7.
however, he told the doctor the burn was from gasoline. His face also appeared to have
been burned.
         Tapia assisted the police in locating defendants in North Highlands. Gutierrez‟s
identification, and the Nissan‟s registration and key were found at the same location
         On August 15, there was a fight between Manuel Nunez and Steven Ramirez, two
inmates housed in the SHU at the Stanislaus County Public Safety Center (jail).9 As a
result, their cell was searched. Two large rolls of wilas were found.10 The wilas were
turned over to Paul Teso, a gang expert in the Classification Unit. Teso had worked as a
gang officer for more than 11 years. His expertise came from interviewing hundreds of
suspected and admitted gang members, as well as classes he took on gangs in general and
Stanislaus County gangs in particular.
         Teso explained that if an inmate coming into custody claims gang membership, he
is housed with the gang with which he claims affiliation. For inmate protection and
security, Norteño gang members are segregated from the general population and from
members of other criminal street gangs.
         There is a Norteño chain of command at the jail. The lowest level is yard security.
This inmate is in charge of security out in the yard, and makes sure Norteño inmates
“program” on the yard the same way they would in prison. Next is the teacher, who is in
charge of education. Norteño gang members have mandatory training an hour a day.
The training covers a variety of topics, including writing wilas. The next level is the
group leader. He is in charge of a particular cell in which a group of Norteño inmates are
housed. Next is tier security. He is in charge of a group of cells on a tier. Next is the

9        The SHU is the jail‟s maximum security housing unit. Many Norteños are housed
there.
10     A wila is microwriting — a small written note — used by prisoners (usually gang
members) to communicate with each other, and with those in other custodial facilities and
out on the streets, without jail personnel being privy to the communication.



                                              8.
channel, who usually has communication to the streets. The highest person at the county
level is the overall, who is in charge of all three county facilities.
       The “14 Bonds” are rules and regulations used by the Norteños to keep everyone
in line. Norteños take the 14 Bonds and household policies (which vary, depending upon
the facility) “very seriously, serious [enough] to kill for.” A Norteño who does not
follow the rules is “subject to discipline up to death.” Fear and intimidation are how
Norteños keep each other in check; someone not following the rules is subject to
discipline at the discretion of the person in charge. A removal occurs when an inmate is
no longer welcome in the gang due to his rule violation(s), and so his face will be sliced
to leave a scar. No matter where he goes within any custodial facility, a background
check will be done to determine why he was removed.
       Once an active Norteño gang member is booked into the jail, he will be placed “on
freeze.” This means he cannot hold any position, no information is supposed to be
filtered through him, he is not supposed to have access to wilas, and he cannot participate
in education or exercises or program with the active Norteños. The rules of the gang
require that the new arrival report his incarceration to the gang higher-ups by filling out a
new arrival questionnaire, which is given to the group leader and from there moves up the
chain of command. This allows the gang to do a security check by channeling the
information from the questionnaire to the streets and prisons, to find out if there is any
negative information about the new arrival. If the information shows anything for which
the new arrival could be removed and he was not cleared, then the new arrival will be
assaulted or even killed. The new arrival will be on freeze until the security check is run
and he is cleared and in good standing.
       A Norteño dropout is supposed to be assaulted (with weapons, if available) and
even killed on sight. A dropout is considered a degenerate who is worse than a child
molester. If an active member knows someone to be a dropout and has access to that
person, the active member is to assault the dropout. If an inmate is labeled a degenerate,

                                               9.
this shows he was once a Norteño gang member and has stepped away from the
organization. To a Norteño, a Norteño dropout is probably the worst thing someone can
be. If an active gang member associates with a dropout (something that does not happen
in custody, but does occur out on the streets) and is identified by another active member
as doing so, the person who was associating with the dropout will have to explain why he
did so and will usually have to “put in work” to clear himself and get back in the
organization‟s good graces. Coming to the aid of a dropout who was fighting with an
active Norteño would be a very severe rule violation, because it would be considered
aiding the enemy “against your homeboys.”
       “Red-on-red violence” refers to when a Norteño assaults another active Norteño.
It is not activity that is sanctioned by the gang, as Norteños are supposed to stick
together. Red-on-red crime is seen as weakening the organization. Accordingly, in order
for a Norteño to remove another active Norteño, he has to have clearance from higher up
the chain of command. If he removes or assaults another active Norteño without
clearance, he himself will be subject to removal. In Teso‟s experience, if there is red-on-
red violence that is not cleared beforehand or sanctioned from above, the people
responsible will have to write a report and explain their actions. That information will
get channeled to the prisons, and the prison shotcallers will determine if the perpetrators
will remain in good standing in the gang. If it is determined the removal was a bad one,
the perpetrators will be disciplined for their actions and possibly removed themselves.
       Insofar as the wilas seized following the fight were concerned, Teso knew Steven
Ramirez to be tier security of the east quarters of the county jail. The east quarters
housed Norteños. Manuel Nunez was the overall, meaning the person in charge, or shot
caller, of all three county facilities.
       Two new arrival questionnaires were among the 60-plus wilas related to this case.
One was written from “Tito” to “La Casa,” which refers to the stronghold or household of
the Norteños. It was dated June 14; defendants were both booked into the jail on June 12,

                                             10.
and it generally takes a day for a new arrival to complete and submit a new arrival
questionnaire. The wila gave information such as full name, booking number, date of
birth, physical description, and tattoos, all of which corresponded to the information Teso
had about Saldana. As of June 14, Saldana was an active Norteño; however, as with all
new arrivals, he was placed on freeze. Teso surmised he was cleared not long after his
arrival, because Teso found his name on an active tier roster, which is a list of all active
Norteño gang members in custody and where they are housed. As of March 2011, when
Teso testified, Saldana was still housed with the active Norteños, which would not have
been the case if officers had received information he was in bad standing and subject to
removal.
       The other wila, which was dated June 15, was also addressed to La Casa. It gave a
name, nickname (“Ramo”), date of birth, booking number, physical description, and
tattoos, all of which corresponded to the information Teso had about Gutierrez.
       In the wilas, defendants both gave their town as Turlock, and their “hood” as
VWST, meaning Varrio West Side Turlock. Neither wila stated what happened in the
backyard with respect to Villanueva. During his career, however, Teso had reviewed
thousands of wilas written by Norteños, and he had never read one in which the gang
member confessed to the crime that put him in custody.
       According to Teso, fear and intimidation are “hallmarks” of the Norteño criminal
street gang. They keep their members in line through fear and intimidation on the streets
and in the neighborhoods, plus citizens are reluctant to cooperate with law enforcement
because of fear of retaliation from the gang. Fear and intimidation create a reputation for
the gang, and the gang benefits because the fear and intimidation allow gang members to
carry on with their criminal activity. Reputation is important for a gang, as it intimidates
other gangs and allows the gang to establish control over a specific area, for example, for
drug sales, while making it less likely a rival gang will attempt to infringe on that area.
Fear and intimidation among the ranks of Norteños benefits the gang as a whole, because

                                             11.
all members benefit from the gang‟s reputation, even in prison. If a gang is known in the
prison system as being weak, it will be victimized by other gangs. If a gang has a strong
reputation, it will be easier for that gang to recruit new gang members and build the gang
stronger in numbers.
         Investigator Froilan Mariscal of the district attorney‟s office also testified as a
gang expert. He had been raised in Modesto and exposed to the Norteño criminal street
gang from childhood. He had training and experience with respect to Hispanic gangs,
primarily Norteños and Sureños.
         Mariscal explained that the Norteño criminal street gang is a large organization
with approximately 3,000 to 4,000 documented members in Stanislaus County as of May
2008. Depending on the neighborhood, it may break up into little subgroups or subsets of
more tightly knit gang members who claim a particular neighborhood as their own and
use a certain name for that neighborhood. For example, Deep South Side Modesto and
OGL, South Side Modesto are both groups of Norteño gang members, and they unify
under the Norteño organization, the color red, and the number 14. Because they are from
different neighborhoods, however, they use different names. “Turloco” — a combination
of “Turlock” and “loco,” Spanish for “crazy” — is a word Norteño gang members in
Turlock adopted for themselves. Varrio West Side Turlock, which goes by the acronym
VWST, is the primary Norteño gang in Turlock. Angelus Street is a very active location
for Norteño gang activity in Turlock.
         Based on his personal involvement with hundreds of investigations of gang
crimes, Mariscal opined that as of May 2008, the primary activities of the Norteño
criminal street gang were murders, attempted murders, assaults, drug dealing, robberies,
car thefts, burglaries, various crimes associated with weapons violations, and various
crimes associated with narcotic violations. The Norteño gang had a reputation for being
violent within its own gang, and also in the eyes of rival gangs and communities as a
whole.

                                               12.
       According to Mariscal, gangs thrive through fear and intimidation. Those are
hallmarks of the Norteño criminal street gang. Respect is a big issue for gang members.
They want to be respected, and to them, the more someone fears them, the more they are
respected. Instilling fear and intimidation in others equals respect to them.
       For a known dropout physically to assault an active gang member in the presence
of other gang members is “an ultimate sign of disrespect.” A dropout is considered
“lower than scum” and the enemy of the gang. In Mariscal‟s experience, the only way an
active gang member can rebound from that is to respond “with ultimate violence” against
the dropout. If he does not, he will be viewed as weak. He has to prove he is still worthy
of being in the gang and can respond with violence when confronted with violence.
Because the Norteño gang thrives off of the fear and intimidation coming from violent
acts within the gang, if there are members who are not willing to participate in violent
acts or to prove their violent tendencies, especially after being disrespected, the gang and
its reputation fall apart. The gang will not be able to function and commit the crimes that
allow a gang to thrive.
       Villanueva had gang tattoos, but also had a tattoo reading “Bidnezz First.” This
was consistent with the contents of the Saldana wila, which stated that the author did not
know if the person he was accused of murdering was active or nonactive, but that on
several occasions he promoted himself as a degenerate: He was known for hanging
around with inactive individuals and, when confronted about the people with whom he
associated, made comments about how he was all about his money and the homies did
not put money in his pocket. Nothing in his investigation led Mariscal to believe
Villanueva was a Norteño dropout. Rather, investigation showed he was an active gang
member at the time of the wedding and the date he was shot.
       Mariscal had information Villanueva was in trouble with the gang at the time he
was killed. Although he was still an active gang member at that point, the fact he came to
the aid of a dropout (Perez) against active gang members two months earlier at the

                                            13.
wedding is something that would get a person in trouble with the gang.11 If Villanueva
was not considered to be in good standing with the gang, it would have been very unwise
for him to go to the area that has the most Norteño gang activity in Turlock. In
Mariscal‟s opinion, Villanueva may have thought he was in good standing when he went
to Angelus Street.
       In giving an opinion as to whether someone is a gang member, Mariscal considers
the totality of the circumstances based on the result of an investigation he conducts of the
person. He uses 12 criteria, which include whether the person has been arrested with
other gang members in the past; whether the person associates with gang members;
whether the person has been identified as a gang member by a reliable source; whether
the person has admitted being a gang member in the past; whether the person has been
contacted wearing gang colors; whether the person has possessed gang paraphernalia;
whether the person has admitted gang membership during a classification interview;
whether the person has used gang symbols; whether the person frequents gang areas;
whether the person has gang tattoos; and whether the person‟s name has been found on a
gang roster. A person must meet at least two of the criteria before Mariscal will call that
person a gang member.
       In Mariscal‟s opinion, Gutierrez was a Norteño gang member on May 25.
Mariscal based this opinion on everything he reviewed involving Gutierrez: Gutierrez
was contacted, on four occasions, while associating with other Norteño gang members;
on nine occasions, he was arrested alone or with other gang members; he had gang


11     There is a difference between not being an active gang member and being a
dropout. Being inactive does not necessarily mean the person is not in the gang anymore,
but simply that the person stepped away or is not currently associating or conducting
criminal activity with the gang. Being a dropout means the person is no longer part of the
gang and has decided to disassociate completely from the gang. Although Perez testified
he was not active, he previously told Mariscal he was a dropout.



                                            14.
tattoos, including “Varrio West Side Turlock”; he admitted being a Northerner on three
occasions; he used gang hand signs and symbols; on one occasion, he was identified as a
gang member by a reliable source; and he admitted being a gang member during a
classification interview at the jail.12
       In Mariscal‟s opinion, Saldana also was a Norteño gang member on May 25.
Mariscal based this opinion on everything he reviewed concerning Saldana: Saldana
associated with Norteño gang members on nine occasions; he was arrested alone or with
gang members on 12 occasions; he had gang tattoos, including “VWST”; he was
identified as a Norteño gang member by a reliable source; he used or possessed gang
symbols on three occasions; his name appeared on an active gang member roster; and he
admitted being a Northerner on four occasions.
       In Mariscal‟s experience, red-on-red violence is disfavored by Norteños. A
Norteño wanting to assault a fellow gang member must first get approval from the gang.
If there is red-on-red violence, the parties involved submit reports to the gang leaders.
The gang leaders actually conduct an investigation into the incident to determine whether
the person who committed the assault was in the right. Often, the gang members who
commit these assaults are cleared, because the investigation reveals the victim of the
assault violated the rules of the gang first.
       Mariscal reviewed the wilas found in the cell of Nunez and Ramirez, and was able
to gather gang intelligence from them that formed the basis for some of his opinions. In
particular, he looked for an active tier roster, which was a list of active gang members
within a certain area of the jail. One of the wilas was such a roster; Gutierrez was on the
list of active gang members within the jail.

12     With respect to both defendants, Mariscal described in detail for the jury the
reports and other information upon which he based his opinions. We discuss this
testimony in more detail in conjunction with defendants‟ claim it was improperly
admitted, post.



                                                15.
       From one of the wilas that was seized, Mariscal was able to form an opinion
concerning whether defendants were cleared following their arrival in the county jail. In
the wila, it was reported they were under investigation, both had submitted their full
accounts of what occurred, and Villanueva‟s cousins had submitted reports about what
took place. If defendants had not been cleared of this incident, they would have been
removed from the gang setting and gang housing long before trial, which was almost
three years after the homicide. Instead, they had been active, and functioning as part of
the gang, the entire time. This indicated the gang investigated the incident and concluded
either Villanueva was justifiably killed or defendants did not kill him.
       The fact defendants were cleared was “extremely important” to Mariscal‟s opinion
as to whether the Norteño gang benefited from the crime. When two active Norteños kill
another active Norteño and do not suffer penalties for it from the gang, it sends a strong
message to the remainder of the gang that members will follow the gang‟s rules or be
“dealt with up to murder.” Someone considered a degenerate will not be allowed to
function within the gang. The gang thrives off of fear and intimidation, within both the
community and its own members. That is how the gang keeps its members functioning,
committing crimes, and working for the benefit of the gang.
                                             II
                                   DEFENSE EVIDENCE
       On May 25, Alicia Gutierrez resided in the 200 block of Angelus Street. That day,
there was a big party next door. Alicia could tell there were a lot of gang members
present, because they had head bandanas and wore red.13
       Alicia saw two people arguing angrily on the sidewalk, in front of the empty
building, for about five minutes. Perhaps 100 people were watching, but none
intervened. Alicia could not describe the two who were arguing because they were not
13     Alicia, who was not a gang member, did not like gangs.



                                            16.
turned toward her, but one, who was wearing a white shirt and hat, was taller and
chunkier than the other.
       The two started shoving each other while the people around them just watched and
egged them on. The two then went into the backyard of the vacant duplex. They went by
themselves, with the bigger man walking first, but after a few minutes about 20 people
went back with them. At that point, Alicia returned to her apartment. She could hear
them continuing to argue, and she saw them pushing and shoving each other. They were
almost to the end of the backyard, close to the alley. The people who followed them back
were closer to the front of the duplex. They were watching, but making no effort to stop
the altercation.
       The pushing went on for a couple of minutes. Alicia could see fists going up. She
did not see anybody with a weapon, although she did see one of them reach into his
waistband area. She did not know which one. The fighting went on for a couple of
minutes, then she heard gunshots. She heard one shot, then a half-second pause, then
another shot, and “then they were on top of each other.” Then there was a longer pause
and a final shot. She believed she heard at least five or six shots altogether.
       During the course of his investigation at the scene of the shooting, Detective Tosta
found bullets and bullet holes in the south fence line of the property. They ranged from
15 to 27 inches above the ground, and from 13 feet 9 inches to 18 feet 6 inches west of
the east fence line. There were also several bullets, bullet holes, and ricochet marks in
the building directly south, across the alley from the fence. They ranged from four feet to
nine feet three inches above the ground.
       On May 28, Detective Bertram interviewed Debbie Dunuan (Villanueva‟s mother)
and Irma Bernal. Both concluded Tommy had some complicity in Villanueva‟s death
due to numerous telephone calls Tommy made to Villanueva, insisting he come to the
barbecue. During the neighborhood canvas that was conducted after the shooting,
however, several residents reported overhearing individuals present at the party say

                                             17.
defendants were the ones responsible for shooting Villanueva. Even those who suspected
Tommy was involved clearly identified defendants as being “the responsibles.”
       Tapia‟s story about what happened evolved and changed during the course of his
interview with Bertram and Bunch. When Bertram and Bunch went to Tapia‟s house,
they discovered he had lied about where the gun had been stored. They did not discover
anything to change Tapia‟s assertion Gutierrez had the firearm when he went to the
location of the shooting, however.
       Gunsmith Paul Mangelos testified as an expert on firearms in general and Glocks
in particular. He explained that a .40-caliber Glock is a semiautomatic firearm, meaning
it has a clip or magazine; and ejects a spent shell, feeds in a new cartridge, and fires a
bullet each time the trigger is pulled. Changing one part on the gun makes it fully
automatic; conversion kits are available on the Internet, although converting the gun to
fully automatic is not legal in California. With a fully automatic firearm, one trigger pull
may fire multiple rounds. A fully automatic Glock can fire approximately 1,200 rounds
per minute, meaning it should fire 13 shots in less than a second. While firing, the gun
will be hard to control and will be moving due to recoil. Someone hearing a fully
automatic Glock being fired will not be able to determine how many rounds were fired.
       Gutierrez, who was 31 years old at the time of trial, testified that he had been
acquainted with Perez for about 25 years. The two had a hostile relationship, because
Perez had molested Gutierrez‟s cousin when she was about seven years old. As a result,
Gutierrez and Perez had had a number of fights, most of which were won by Perez.
These had nothing to do with a gang.
       Gutierrez attended Tommy‟s wedding reception. A lot of his family members
were there, and they all were talking and having a good time.
       It was kind of hot inside the Grange Hall, so at some point, defendants went
outside to get some fresh air. Perez, Villanueva, and possibly more men approached.
Prior to this time, Villanueva and Gutierrez had had some problems. Villanueva had

                                             18.
“pretty much acted stupid toward[]” Gutierrez, although Gutierrez did not know why.
Also prior to this time, Gutierrez had been in a lot of fights, mostly because of the people
with whom he associated. At the time of the wedding reception, he was affiliated with a
Norteño gang, as were Villanueva and Perez. Gutierrez was not angry at Perez about
whether he was in or out of a gang; that had nothing to do with anything.
       Perez approached Gutierrez and asked to talk to him, indicating kind of toward the
back. Gutierrez was willing to go with Perez even though he did not think they were
going to talk, but Saldana said no, that they could talk right there. Perez then punched
Gutierrez in the face. Gutierrez stumbled back, then got up and started fighting with
Perez. At some point, Gutierrez saw Saldana on the ground. Villanueva kicked Saldana
in the face while Saldana was down. Saldana did not appear to be conscious.
       Gutierrez and Perez continued fighting, and a large group of people surrounded
them. Tommy and Eloisa then came out and broke it up. Eloisa was upset and accused
Gutierrez of disrupting her wedding. Saldana had been down for two or three minutes;
Gutierrez helped him up and they both left. They were already gone by the time the fight
started across the street. They had been at the reception for two to three hours when they
left, during which time they had had no problems with Perez and Villanueva. Gutierrez
considered this “just another fight”; he was not out for revenge afterward, despite what
happened to Saldana.
       Gutierrez did not see Villanueva, and was not looking for him or Perez, between
the date of the wedding reception and the day of the shooting. He did not even know
Villanueva was in town. As of the day of the shooting, Gutierrez was living with his
mother on the north side of Turlock, across town from Angelus Street. He did not own a
.40-caliber Glock, and never left a gun with Tapia. He did leave some marijuana at
Tapia‟s house, however, because Gutierrez‟s mother would not allow it at her house. The
marijuana was about the size of a brick, and was wrapped with plastic wrap inside cloth.
Gutierrez took it to Tapia‟s house about a week before picking it up.

                                            19.
       Gutierrez had been friends with Moses Rodriguez, but he did not know about or
attend the celebration at the cemetery. He contacted Tapia because he had a buyer for the
marijuana and wanted to pick up the package. The plan was for defendants to pick it up,
then go to Ranch Burger, a restaurant off Lander, where they would meet the buyer and
also get something to eat.
       Tapia lived on Angelus Street, about three blocks from where the shooting took
place. On the way there, defendants did not discuss Villanueva and had no plans to
confront him. Defendants picked up Tapia in the white Nissan, which was registered to a
relative of Gutierrez‟s wife, but on which Gutierrez had taken over the payments.
Gutierrez was driving. Gutierrez remained in the car; he had telephoned Tapia earlier,
and Tapia came out with the marijuana. Tapia did not provide Gutierrez with a gun, and
Gutierrez did not show one to Tapia. Saldana did not have any gun that Gutierrez saw.
There was no discussion about Villanueva.
       Once Tapia got in the car, the plan was to go eat at Ranch Burger, which was
about half a mile to a mile away. As they drove down Angelus, they saw 70 to 80 people
in the street and in front of the houses. When Tapia saw Tommy, he told Gutierrez to
stop. He said he wanted to see if Tommy had any new Jordans. Gutierrez pulled over.
Tapia got out of the car and went toward the carport, where Tommy was located.
Defendants also got out. Alcohol was being served, and Gutierrez accepted the offer of a
beer. Defendants were not angry; Gutierrez did not see Villanueva.
       Defendants stood by the opening in the fence, watching two men play dice on the
sidewalk. The plan was for Tapia to look at the shoes, then he and defendants would go
on and eat, and Gutierrez would get rid of the marijuana. They had been there for about
five to 10 minutes when Gutierrez noticed Villanueva approaching. Villanueva was
wearing a jacket; he took it halfway off, then a light-complected Hispanic male stopped
him and they argued a bit. Gutierrez did not know who the man was. The man was
telling Villanueva just to let it go, that it was not the time or place.

                                               20.
       Villanueva went up to Gutierrez and said, “Let me holler at you.” Villanueva did
not exchange words with Saldana or offer to shake hands. Gutierrez did not believe it
was going to be a friendly talk, but he said, “All right.” Villanueva then walked through
the gate and Gutierrez followed. Gutierrez thought there would probably be a fight. He
did not hear anyone yell at Darnell Lambert.
       About 25 or 30 people followed them into the backyard. Villanueva handed his
hat and jacket to someone. He then turned around and rushed Gutierrez. Villanueva
swung at Gutierrez, so they started to fight. There were no words exchanged, either out
front or in the backyard. Gutierrez did not know where Saldana was at that point. No
one tried to separate the combatants.
       Gutierrez and Villanueva fought for a minute, then Gutierrez turned away,
although he did not completely turn his back on Villanueva. He was worried about what
the people behind him, many of whom he did not know, might be doing. Gutierrez and
Villanueva were both breathing hard from trading punches. Gutierrez, who was
unarmed, thought Villanueva was trying to catch his breath, but the next he knew, he
looked up and there was a pistol in his face. Gutierrez did not know from where
Villanueva had produced the gun, but he feared for his life and so he grabbed it.
Villanueva had his finger on the trigger at the time.
       The two men wrestled for the gun, and Gutierrez fell over a shopping cart. He
went down on his back, and Villanueva fell on top of him. They landed hard, and the gun
came loose. Both men got to their feet and went for it. Gutierrez bent down, and as he
was picking it up, Villanueva kicked him in the face. Gutierrez‟s finger was on the
trigger when he got kicked, and he unintentionally fired. He did not mean to shoot
Villanueva. Gutierrez only pulled the trigger one time, but bullets came out “kind of like
a machine gun.” There was no pause between any of the shots. Gutierrez could not
control the gun, which was going off as it was being raised. Villanueva turned and fell.



                                            21.
Gutierrez could not tell if he was shot. Neither Gutierrez nor anyone he saw put the gun
to Villanueva‟s head and pulled the trigger.
       Gutierrez‟s ears started ringing when the gun went off, and he was “kind of
blacked out” and had blurred vision from the kick. Everyone was screaming, and he
dropped the gun and ran. He went to his car, and Saldana also got in.14 Gutierrez did not
know where Tapia was. Gutierrez dropped Saldana off by a church and left. He never
made it to Ranch Burger or to deliver the marijuana.
       Gutierrez was afraid for his wife and children. He feared both retaliation and the
police. He left Turlock and ended up in San Jose. He burned the car not to destroy
evidence, but because the registered owner could not make the payments. He himself
was burned while doing this.
       Gutierrez was arrested in Sacramento. Once he was in custody in Stanislaus
County, he learned that as someone affiliated with the Norteño gang who came into
custody for allegedly hurting another Norteño, he was supposed to answer a number of
questions. Saldana actually wrote the wila bearing Gutierrez‟s name, but Gutierrez
provided the information on it. Answering the questions was mandatory.
       Gutierrez was not aware of any difference between being affiliated with a gang
and being a gang member. On March 22, he considered himself a Norteño gang member.
Respect was important to him as a gang member, including with regard to the way his
gang member peers viewed him.
       Gutierrez explained that to a gang member, a degenerate is someone who is no
longer associating with the gang. It is not a bad thing. A degenerate can “hang out” with
an active member. Gutierrez was not sure what happens when a degenerate disrespects
an active gang member in public in the presence of other gang members. For the gang
member who is disrespected in public to do nothing but walk away may lead to
14     Saldana had not been involved in the fight in any way.



                                               22.
repercussions such as discipline. However, Gutierrez would not necessarily be looked on
as a coward or as letting the gang down if he let a degenerate punch him in front of other
gang members and then just walked away.
        Gutierrez denied that either the fight at the wedding reception or the shooting had
anything to do with a gang. Perez molested Gutierrez‟s cousin when she was seven years
old, 20 years or more ago. A known child molester cannot affiliate with Norteños, but
only the family was aware of the molestation. Villanueva previously threatened
Gutierrez‟s family and pulled guns on him. The information contained in the wila
concerning what Villanueva had done was accurate. It was not Gutierrez‟s attempt to
clear himself for an unauthorized killing of a Norteño; he did not feel threatened in any
way by the Norteño gang after killing another Norteño without authorization from the
gang.
        Saldana testified that he was 26 years old at the time of trial and had lived with
Gutierrez all his life. He did not have a good memory of what happened at the wedding
reception, because he was knocked out. He recalled Gutierrez and Perez having words
outside the reception hall, and Perez saying to Gutierrez, “Let‟s talk,” and motioning with
his head. Saldana told Gutierrez that if Perez had something to say, he could say it right
there. Because of past problems, Saldana assumed they were going to fight, and he did
not think they should be fighting right then and messing up Tommy‟s wedding. Saldana
recalled there being a fight between Gutierrez, Perez, and Villanueva, but did not
remember who threw the first blow or how long he himself was unconscious. He just
remembered walking to the car afterward and leaving.
        In May 2008, Saldana was living on Geer, in Turlock, with his wife and son. On
May 25, he went to his mother‟s house and did some yard work for her. He then drove
with Gutierrez to Tapia‟s house. Saldana did not know anything about any marijuana
until he saw the package and asked what was in it. There was no talk about the fight at
the wedding reception or doing anything to Villanueva. Saldana did not even know if

                                             23.
Villanueva was in Turlock that day and knew nothing about any barbecue or anything
going on at the cemetery. He did not conspire with Tommy or anyone else to try to get
Villanueva to be at the barbecue. Saldana was not armed and did not see a gun possessed
by anyone.
       After leaving Tapia‟s house, they were going to go eat at Ranch Burger off of
Lander. They stopped on Angelus, however, because Tapia saw Tommy and wanted to
see what new shoes he had. Tapia walked up to Tommy, while Saldana and Gutierrez got
out of the car and walked over to where everyone else was, in front of the duplexes.
Saldana did not recognize anyone there.
       Saldana had never had a physical encounter with Villanueva other than at the
wedding reception. As he and Gutierrez stood by the gate, Saldana heard Villanueva
arguing with a man Saldana did not know. The man told Villanueva to let it go.
Villanueva was looking in the direction of Saldana and Gutierrez.
       Saldana and Villanueva did not speak to each other, but Villanueva told Gutierrez,
“Let me holler at you,” and then walked into the backyard. There were 40 or 50 people
around, and Saldana understood it to be a challenge to fight. He did not hear Eloisa yell
anything.
       Gutierrez followed Villanueva into the back, as did people who had been standing
there. As they walked to the backyard, Villanueva took off his jacket, hat, and chain.
Everyone formed a circle around Villanueva and Gutierrez. Villanueva handed his stuff
to someone, then turned around and rushed Gutierrez. Villanueva threw the first punch,
then they started fighting. Saldana did not try to help Gutierrez, because it was one on
one. Although Gutierrez was outweighed, Saldana was not afraid for him because
Gutierrez could hold his own. No one else tried to intervene, but instead just cheered the
fighters on. Villanueva was landing the most punches.
       There was a pause in the fight, then Saldana saw Villanueva pull a pistol from his
waistband and put it in Gutierrez‟s face. Gutierrez quickly grabbed it. He and

                                            24.
Villanueva started wrestling for it and tripped over a shopping cart. Gutierrez fell back
and Villanueva fell on top of him, and the gun came loose. Gutierrez and Villanueva
scrambled to their feet, looking around, and Gutierrez went for the pistol. He was bent
over, picking up the gun from the ground, when he got kicked in the face. Saldana saw
Gutierrez come up with the gun and heard seven or eight shots fired all together.15
Saldana saw Villanueva get hit and kind of spin around. It appeared to Saldana that when
the firearm discharged, Gutierrez was defending himself.
       The gunshots frightened Saldana, so he turned around and ran out of the backyard.
When he got to the street, he saw Gutierrez running out of the backyard toward the car.
Gutierrez was holding his face. He did not have a gun.
       Saldana denied shooting Villanueva, setting him up, or being part of a plan to lure
him into the backyard. He admitted being a Norteño gang member, but denied the
shooting was gang related.
       Saldana admitted writing in the wila that he was told by some of the “younger
homies” that they made up a gang called Turlocos, but some individuals from Varrio
West Side Turlock, including Villanueva, told them they were not allowed “to represent
it” because the only gang in Turlock was VWST. Saldana stated in the wila that he was
told the whole purpose of starting Turlocos was to unite all the youngsters who were
fighting among themselves, but the individuals he mentioned started jumping the
“younger homies.” As a result, Saldana told the individuals from VWST that that was
“red on red” and “not cool.” Ever since then, Villanueva and the others did not like him.
The wila related how Villanueva, Bullet G, and some of the others told Saldana‟s wife
they were going to kill Saldana and Gutierrez. It also related that Villanueva tried to start
a fight with Saldana and Gutierrez three times at a wedding. At the end of the wedding,

15      Saldana was guessing at the number of shots. There was no pause, like Alicia
testified; “[w]hen the gunshots stopped, they stopped.”



                                             25.
Villanueva called some of his friends who were known dropouts and degenerates, and
they pulled up in a car driven by Anthony Fuentes (“Chubbs”), who “snitched” on
Saldana for carjacking in 2004. Perez, Bullet G, and a number of others surrounded
Saldana and Gutierrez, and Saldana was struck and knocked out by Villanueva, who then
continued to kick him in the face while Saldana was unconscious.
        Everything Saldana wrote in the wila about Villanueva was accurate, but Saldana
did not hate him at the time of the shooting. Saldana denied ever making a shooting
gesture at Villanueva. He attempted to listen to everything to which the prosecution‟s
gang experts testified. He did not know all of the “stuff” they said about the Norteño
gang.
                                     DISCUSSION16
                                             I
                                 EVIDENTIARY RULINGS
A.      Tapia’s Trial Testimony (Gutierrez, Saldana)
        Defendants say Tapia‟s trial testimony was coerced, and was the product of a
coerced police statement. As a result, they claim, its admission violated their due process
right to a fair trial. We conclude the testimony was properly admitted.
        1.    Background
        Tapia‟s trial testimony is summarized in the statement of facts, ante. Before he
testified, Gutierrez requested an Evidence Code section 402 hearing concerning the
voluntariness of Tapia‟s pretrial statement and trial testimony.17

16     We have reordered the contentions set forth in defendants‟ opening briefs to
conform more closely to the chronology of events at trial. (See People v. Wash (1993) 6
Cal.4th 215, 235, fn. 4.)
17     In addition to arguing the claim fails on the merits, the Attorney General says
Saldana forfeited his claim because the record does not show he objected or joined in
Gutierrez‟s objections to Tapia‟s testimony. We recognize that “[a] claim of coercion is
not cognizable on appeal in the absence of an objection to the testimony at trial” (People


                                            26.
       At the Evidence Code section 402 hearing, Tapia was represented by Attorney
John Hillenbrand. On direct examination by the prosecutor, Tapia testified that
Hillenbrand also represented him at the time of the preliminary hearing. At the
preliminary hearing, Tapia invoked his Fifth Amendment rights. At that time, however,
he did not have any agreement with the prosecution. After the preliminary hearing, the
prosecutor entered into a written agreement with Tapia, whereby Tapia would not be
prosecuted for any of the events leading up to the murder of Villanueva, including
providing the firearm to Gutierrez, and anything that occurred at the Angelus Street
address. Tapia signed the agreement, after consultation with his attorney, because he
believed it was the right thing to do.
       Tapia testified that he recalled some of the interview he had on June 11, 2008,
with Bertram and Bunch. He was not shackled or handcuffed, no weapon was pointed at
him, and he gave the statement of his own free will. Tapia did not recall Bertram saying
he could leave any time he wanted and they would give him a ride back home, although
that was reflected in the transcript. Tapia “believe[d]” he told Bertram what he knew
about the events of May 25, 2008, although at the time, he had not been promised
immunity. To the best of his ability, he provided a truthful statement to the officers.
Asked if he was testifying of his own free will, Tapia responded, “I‟m doing this because
I guess I have to.”


v. Kennedy (2005) 36 Cal.4th 595, 612, disapproved on another ground in People v.
Williams (2010) 49 Cal.4th 405, 459), and failure to join in the objection of a codefendant
generally constitutes a forfeiture of the issue on appeal (People v. Wilson (2008) 44
Cal.4th 758, 793). However, “[i]n requiring an objection at trial, the forfeiture rule
ensures that the opposing party is given an opportunity to address the objection, and it
prevents a party from engaging in gamesmanship by choosing not to object, awaiting the
outcome, and then claiming error. [Citation.]” (People v. Kennedy, supra, 36 Cal.4th at
p. 612.) Here, the record shows that, although counsel for Gutierrez took the lead in
presenting the issue, the trial court and prosecutor treated the objection as having been
made by both defendants. Under these circumstances, we find no forfeiture.



                                            27.
       On cross-examination, Tapia testified that in June 2008, the police left a card on
his door. He called them back. He was subsequently taken down to the police
department. Prior to that, he had not told his mother anything about the shooting. He
recalled Bertram mentioning that he knew her, but did not recall him saying several times
during the interview that he was going to have a talk with Tapia‟s mother.
       Tapia did not recall Bertram or Bunch telling him that he was lying, that he was at
a crossroads, or that his future was at issue. He acknowledged, however, that the
transcript of the interview reflected Bunch saying, “You want to do the right thing. It‟s
okay. It‟s very important. This day is your day. Right now. This second. You are
standing right now at a crossroads,” and “So it‟s very important for your future.”18 The
transcript also showed Bertram saying, “We talked to your mom before we came over
here, but I don‟t think you are being honest with us. As a matter of fact, I know you‟re
not. Because I know that within a half hour of the shooting you were on the phone with
Ray.” However, Tapia did not recall being told it was his future, he was at a crossroads,
or to do the right thing.
       Tapia first denied that talking to the officers was frightening. He did not know if
he was going to be charged for having some involvement in the case. The transcript
showed Bunch saying, “This is a crossroads for you. It seriously is. I can‟t stress that
enough. It‟s a crossroad.” Bertram then said, “We‟re right on the cusp of arresting them.
Okay? And a lot of people are going to get caught up in this, and a lot of people are
going to go down for their involvement.” Bunch followed with, “He‟s not -- it‟s no
threat. It‟s a sure thing,” whereupon Bertram said, “And I really don‟t think you want to
go down for being involved with this at all.” Tapia acknowledged the foregoing was

18      Unlike the parties at trial, we do not have the transcript before us. It appears the
court reporter used quotation marks when one of the attorneys was reading directly from
the transcript. Where quotation marks are not used, we have no way of knowing whether
the words accurately represent the transcript‟s contents.



                                            28.
shown in the transcript, but denied that when he was told that, he understood he could be
charged in a possible murder case. The officers were just asking him questions about
where he was “and stuff,” and he was answering them truthfully. With respect to
whether the officers kept telling Tapia that he was not being truthful, the officers were
speaking very fast and Tapia could not hear everything, which was why, he thought, they
said it so many times. He did not remember the officers telling him what they wanted
him to say, or arguing with them that something was not as he remembered.
       Tapia later admitted it had scared him to have the officers say he was involved in
murder. He did not do anything, so “of course” he did not want to be charged with
anything to do with the murder. He did not think that he could be charged if he did not
talk to them, because he did not do anything.
       Tapia invoked his constitutional right not to testify at the preliminary hearing not
because he was afraid of testifying, but because he thought requiring a lawyer would be
better for him. He did not understand a lot of what was going on, which was why he got
a lawyer. The fact he was now testifying did not have anything to do with any sort of
promise the government made to him, although he did read and understand the letter from
the prosecutor to his lawyer.19
       Tapia understood the letter said his statement could result in him being prosecuted
for crimes associated with Villanueva‟s murder. His understanding was, however, that he
could only be prosecuted for such crimes if he did not say the truth. Tapia acknowledged
the letter said, “Your client has represented that the statements [sic] he gave is true
regarding the event and circumstances surrounding the shooting death of Roger
Villanueva on May 25th, 2008.” Asked if he understood the truth was supposed to be the
same as the statement he gave to the officers in June 2008, Tapia replied that his

19     The immunity agreement was contained in a letter from the prosecutor to Tapia‟s
attorney.



                                             29.
understanding was, if he testified truthfully to what he remembered, he would be granted
immunity. Asked if he came to court to voluntarily give a statement without any order
that he do so, Tapia responded, “I just listened to my lawyer, I guess.” Apart from what
his lawyer told him, he was not given any order or subpoena to be present. He believed,
however, that he did have to testify.
       At the conclusion of the hearing, the trial court found no evidence of coercion,
either with respect to Tapia‟s statement to Bertram and Bunch or his trial testimony.
Accordingly, the court ruled Tapia would be allowed to testify before the jury.
       2.     Analysis
       In People v. Williams, supra, 49 Cal.4th 405, the California Supreme Court stated:

               “Defendants have limited standing to challenge the trial testimony of
       a witness on the ground that an earlier out-of-court statement made by the
       witness was the product of police coercion.… A defendant may assert a
       violation of his or her own right to due process of the law and a fair trial
       based upon third party witness coercion … if the defendant can establish
       that trial evidence was coerced or rendered unreliable by prior coercion and
       that the admission of this evidence would deprive the defendant of a fair
       trial. [Citations.] Although the out-of-court statement itself may be subject
       to exclusion because coercion rendered it unreliable, it is more difficult for
       a defendant to establish that the court should exclude the witness‟s trial
       testimony. As [the court] explained [in People v. Badgett (1995) 10 Cal.4th
       330, 348], „[t]estimony of third parties that is offered at trial should not be
       subject to exclusion unless the defendant demonstrates that improper
       coercion has impaired the reliability of the testimony.‟ [Citation.] The
       burden rests upon the defendant to demonstrate how the earlier coercion
       „directly impaired the free and voluntary nature of the anticipated testimony
       in the trial itself‟ [citation] and impaired the reliability of the trial testimony
       [citation].” (People v. Williams, supra, at pp. 452-453, fn. omitted.)
       “On appeal, we independently review the entire record to determine whether a
witness‟s testimony was coerced, so as to render the defendant‟s trial unfair. [Citation.]
In doing so, however, we defer to the trial court‟s credibility determinations, and to its
findings of physical and chronological fact, insofar as they are supported by substantial
evidence.” (People v. Boyer (2006) 38 Cal.4th 412, 444.)


                                              30.
       As an initial matter, we are not convinced Tapia‟s statement to Bertram and Bunch
was coerced. Cases involving the admissibility of a defendant‟s own statement are
instructive. In that regard, the California Supreme Court stated: “The business of police
detectives is investigation, and they may elicit incriminating information from a suspect
by any legal means. „[A]lthough adversarial balance, or rough equality, may be the norm
that dictates trial procedures, it has never been the norm that dictates the rules of
investigation and the gathering of proof.‟ [Citation.] „The courts have prohibited only
those psychological ploys which, under all the circumstances, are so coercive that they
tend to produce a statement that is both involuntary and unreliable.‟ [Citation.]” (People
v. Jones (1998) 17 Cal.4th 279, 297-298.) “„“[M]ere advice or exhortation by the police
that it would be better for the accused to tell the truth when unaccompanied by either a
threat or a promise does not render a subsequent confession involuntary.” [Citation.] In
terms of assessing inducements assertedly offered to a suspect, “„[when] the benefit
pointed out by the police … is merely that which flows naturally from a truthful and
honest course of conduct,‟ the subsequent statement will not be considered involuntarily
made. [Citation.]” [Citation.]‟” (People v. McWhorter (2009) 47 Cal.4th 318, 357-358.)
“„[M]ere questions, or exhortations to tell the truth or clear [one‟s] conscience or help
[one]self by revealing facts as to the dominant part of [a codefendant] or some other
person in the criminal enterprise‟” are insufficient: “„[I]ntellectual persuasion is not the
equivalent of coercion.‟ [Citation.]” (People v. Hill (1967) 66 Cal.2d 536, 548-549; see
also People v. Jones, supra, 17 Cal.4th at p. 298 [detective‟s telling defendant his
answers could affect the rest of defendant‟s life did not establish coercion].)
       Defendants‟ protestations notwithstanding, the record before us fails to show
Tapia was frightened or otherwise coerced “into making a statement that was both




                                             31.
involuntary and unreliable.” (People v. Jones, supra, 17 Cal.4th at p. 298.)20 That it may
have scared him to have the officers say they thought he had something to do with a
murder simply does not establish coercion.
       More importantly, even assuming an element of coercion was present in the
interview, reversal is not required. Defendants have failed to demonstrate Tapia‟s trial
testimony was coerced or rendered unreliable by any such prior coercion, or that
admission of his testimony deprived them of a fair trial.
       Almost three years had elapsed between the time of the interview (June 2008) and
Tapia‟s appearance at trial (March 2011). Such passage of time serves at least partially to
dissipate the coercive effect of an interrogation, especially when, as here, the witness has
received immunity under an agreement that is not conditioned upon the consistency of
trial testimony with an earlier statement, and the witness is represented by independent
counsel. (See People v. Williams, supra, 49 Cal.4th at pp. 454-455.)
       The immunity agreement required Tapia to testify “fully, fairly, and truthfully,”
not consistently with his statement to Bertram and Bunch. Under the agreement, whether
Tapia‟s testimony was truthful would be determined by the trial judge, not the prosecutor.
Whether the immunity agreement remained in effect did not depend on whether
defendants were convicted.
       The California Supreme Court has made it clear that “[t]here is nothing improperly
coercive about confronting a lesser participant in a crime with his or her predicament, and
offering immunity from prosecution for the witness‟s criminal role in return for the
witness‟s promise to testify fully and fairly. [Citations.]” (People v. Boyer, supra, 38
Cal.4th at p. 445.) “A prosecutor may grant immunity from prosecution to a witness on


20      Defendants suggested at trial, but never actually established through the transcript
of the interview or testimony, that Bertram and Bunch told Tapia what they wanted him
to say.



                                             32.
condition that he or she testify truthfully to the facts involved. [Citation.] But if the
immunity agreement places the witness under a strong compulsion to testify in a
particular fashion, the testimony is tainted by the witness‟s self-interest, and thus
inadmissible. [Citation.] Such a „strong compulsion‟ may be created by a condition
„“that the witness not materially or substantially change [his or] her testimony from [his
or] her tape-recorded statement already given to … law enforcement officers.”‟
[Citation.] [¶] On the other hand, [the high court has] upheld the admission of testimony
subject to grants of immunity which simply suggested the prosecution believed the prior
statement to be the truth, and where the witness understood that his or her sole obligation
was to testify fully and fairly.” (Id. at p. 455; see also People v. Williams, supra, 49
Cal.4th at p. 455; People v. Badgett, supra, 10 Cal.4th at pp. 354-355.) This is so even
when the witness is legally deemed an accomplice. (People v. Avila (2006) 38 Cal.4th
491, 594; see § 1111.)21
       The immunity agreement here did not place Tapia under a “strong compulsion” to
testify in any particular fashion. Although he was aware that if he did not testify, he
could be charged in this case — something he did not wish to happen — this does not
amount to coercion such that his testimony should have been excluded. (See People v.
Boyer, supra, 38 Cal.4th at p. 445 [no improper coercion found despite witness‟s making
clear her primary reason for cooperating at trial was prosecution‟s offer of immunity
from prosecution as accessory to murder in return for truthful testimony].) “All
immunized witnesses are offered some quid pro quo, usually an offer of leniency. [The
California Supreme Court has] never held, nor has any authority been offered in support
of the proposition, that an offer of leniency in return for cooperation with the police



21   The trial court here instructed jurors that if they determined murder was
committed, then Tapia was an accomplice to that crime.



                                             33.
renders a third party statement involuntary or eventual trial testimony coerced.” (People
v. Badgett, supra, 10 Cal.4th at p. 354.)
       Tapia clearly understood he was required to testify truthfully, not in a specific
manner, his professed lack of memory concerning what was said during the interview
notwithstanding.22 Indeed, he did not testify in conformity with his statement to
investigators concerning the key subject of the gun. “Thus defendants fail in the essential
task of connecting the pressures brought to bear on the witness before trial with [his]
ultimate trial testimony.” (People v. Badgett, supra, 10 Cal.4th at p. 355.)23
B.     Gang Expert’s Testimony (Gutierrez, Saldana)
       Defendants claim their Sixth Amendment right to confrontation, and their federal
and state due process rights to a fair trial, were violated by admission of the gang expert‟s


22     The following exchanges occurred during Tapia‟s cross-examination by counsel
for Gutierrez: “Q. As you sit here and testify, do you understand that you could be
prosecuted for crimes associated with the supposed murder of Roger Villanueva? [¶] A.
If I‟m not truthful, yes, I could be prosecuted. [¶] Q. Well, if you are not truthful today
or whether you are not truthful in June of 2008? [¶] A. Based on being truthful of what
I remember today. [¶] Q. What you remember today; right? [¶] A. Correct.”
       “[Q.] Then -- then the next part [of the prosecutor‟s letter to Tapia‟s attorney], I
want to draw your attention is -- is that, if the above-stated conditions are not met or it is
found that you have testified falsely or refused to testify, then the District Attorney is not
bound by this agreement, and you will be -- you can be prosecuted for aiding and abetting
the murder of Roger Villanueva, additionally prosecuted for perjury, if applicable. Did
you read and understand that? [¶] A. Yes. [¶] Q. All right. So you understood that if
you either testified falsely or if you even refused to testify, you are going to be charged in
the murder of Roger Villanueva; isn‟t that true? [¶] A. Correct. [¶] Q. And you don‟t
want to be charged that way, do you? [¶] A. I believe nobody wants to be charged.”
23      We note that, although defendants did not succeed in having Tapia‟s trial
testimony excluded, they fully cross-examined the parties to the interview (and, in the
case of Bertram and Bunch, called them as defense witnesses and examined them further
concerning the interview), thereby availing themselves of “the most powerful means in
[their] arsenal for challenging the reliability of the witness‟s statements.” (People v.
Williams, supra, 49 Cal.4th at p. 455.)



                                             34.
testimony concerning their prior bad acts. They say the hearsay relied on by the expert as
a basis for his opinion they were members of a criminal street gang was testimonial
within the meaning of Crawford v. Washington (2004) 541 U.S. 36 (Crawford) and was
offered for the truth of the matters contained therein, yet they had no opportunity to
confront the declarants. They further contend the prior-bad-acts hearsay should have
been excluded because it was unreliable and more prejudicial than probative. The
Attorney General argues the testimony did not violate Crawford, and says the remaining
challenges to the evidence were forfeited by defendants‟ failure to object on the same
grounds in the trial court. We conclude any error was harmless.
       1.     Background
       Gutierrez moved, in limine, to preclude expert gang testimony based on police
reports, field identification reports, jail records, and the like, on the ground such
testimony would violate his Sixth Amendment right of confrontation under Crawford and
its progeny. He asserted the erroneous admission of such evidence would prejudice his
right to a fair trial, as gang evidence has an inherent prejudice and creates a risk the jury
will infer defendant has a criminal disposition and is, therefore, guilty of the alleged
offense. Saldana joined in the motion.
       After argument, during which the prosecutor asserted the type of evidence
defendants were challenging was prejudicial but also extremely probative, the trial court
observed that even if it were to rule as a general matter that the gang expert could rely on
hearsay information as the basis for his opinions, that hearsay had to be reliable. The
court surmised that before the gang expert was allowed to testify, “it may be … that
we‟re going to conduct a further hearing as to the basis of his opinions, and the Court
may have to rule that some, none, or all of the things … upon which he bases his opinion
aren‟t reliable. [¶] … [¶] … I don‟t know that.” After additional argument, the following
took place:



                                              35.
              “THE COURT: … I think, in general, the case that I cited [People v.
       Ramirez (2007) 153 Cal.App.4th 1422], plus the case cited in that, the
       Thomas case [People v. Thomas (2005) 130 Cal.App.4th 1202], at least
       gives me, as the trial Court, the very clear impression … that Crawford
       does not prohibit an expert from relying on certain hearsay evidence.

                “It‟s still the rule that it has to be reliable hearsay evidence. And it
       is still the rule that the expert‟s testimony must be based, at least in part, on
       his or her own personal knowledge. [¶] … [¶] Unfortunately, this motion
       is just painted with a very broad brush. It says they can‟t do this under
       Crawford. Well, there are certain things that can be done under Crawford.
       There are certain things that can‟t be, whether it is under Crawford or
       general rulings of evidence as to the admissibility of hearsay in general, and
       hearsay as relied upon by an expert.

              “I cannot make a blanket ruling on this issue. And, unfortunately, it
       is going to have to be handled on a piecemeal basis as each type of
       evidence is being introduced or attempted to be introduced.

              “So all I‟m saying at this point is, I‟m not going to make a ruling
       that Crawford prohibits an expert from testifying as to certain hearsay. But
       there are still requirements that the People have to meet before that
       hearsay can be relied upon and testified to. [¶] … [¶] … So at this point,
       … all I’m saying is that I’m not going to make a blanket ruling that
       Crawford prohibits the use of hearsay. It does in certain circumstances. It
       does not in other circumstances. So we’re just going to have to take it one
       by one and go from there.” (Italics added.)
       As previously described, Investigator Mariscal of the district attorney‟s office
testified as an expert on gangs. He explained that in preparation for his testimony in a
trial like this, he reads the case and then conducts an investigation into the defendants.
He pulls all police reports in which they have been listed or contacted, field interview
cards from different police departments, probation records, and school records if he finds
them. His purpose is to conduct a thorough investigation of the individuals, their
backgrounds, and their gang involvement, if any. He did not automatically conclude
something was a gang crime simply because gang members were involved.
       In his written gang workup, Mariscal listed a total of 13 incidents under the
heading, “Activity for Ray Gutierrez.” The information formed part of the basis of his


                                             36.
opinion in the case, both as to gang membership and gang benefit. The incidents and
sources of information to which Mariscal testified, were:
       (1) Turlock Police Department No. 99-0773: On January 30, 1999, Turlock
police officers responded to a hardware store in Turlock regarding a shooting. Four
individuals had been shot at by the passenger of a vehicle. Gutierrez was identified as the
shooter. A search of his residence revealed a stolen .25-caliber handgun.
       (2) Turlock Police Department No. 01-683: On January 23, 2001, a Turlock
police officer responded to the area of Spruce and Angelus in Turlock in response to a
report of a reckless driver. When the vehicle was stopped, the front passenger fled on
foot. Gutierrez was one of the rear passengers. A stolen .22-caliber handgun was found
underneath the right front passenger seat, and marijuana, a glass methamphetamine pipe,
and a knife were found in the backseat.
       (3) Turlock Police Department No. 01-2814: On March 31, 2001, Turlock police
officers responded to a bar regarding a large crowd gathering in the parking lot. Shots
were fired, and a security guard pointed out a black Cadillac as being responsible for the
shooting. A witness identified Gutierrez as the passenger in the car and the person
responsible for shooting four times into the air. The witness said Gutierrez and the car‟s
driver had gotten into a fight with some other males at the bar. Another witness heard
Hispanic males claiming West Side.
       (4) Stanislaus County Auto Theft Task Force (StanCATT) Nos. 01-6427 and 01-
6744: On August 2, 2001, task force agents stopped a stolen vehicle at Angelus and
Spruce. Gutierrez was the front passenger. A methamphetamine pipe with a useable
amount of methamphetamine was located on the front passenger side floorboard, where
Gutierrez was sitting.
       (5) Turlock Police Department No. 04-3475: On April 4, 2004, a Turlock police
officer responded to a medical center in Turlock regarding a shooting victim. There, he
contacted Gutierrez, who reported he had been approached by four males, one of whom

                                            37.
pointed a gun at his face. Gutierrez reached up and grabbed the gun, which discharged
into his left hand. Gutierrez told the officer he had claimed West Side Turlock Norteño
for six years, but no longer claimed it.
       (6) Turlock Police Department No. 04-9570: On September 21, 2004, Gutierrez
was involved in a fight in Turlock in which the victim was injured. Gutierrez fled, but
later turned himself in. He stated he used to be involved in gangs, but had not been for
the last seven years.
       (7) StanCATT report listed under CHP No. F-19-465-08: On January 9, 2008,
task force officers located a stolen vehicle in an apartment complex. They observed
Gutierrez drive up. One of his passengers drove the stolen vehicle away, followed by the
car Gutierrez was driving. Both vehicles were stopped and the occupants arrested. While
being booked into jail, Gutierrez and one of his passengers admitted being Norteños.
Another passenger was wearing a red belt.
       (8) Modesto Police Department No. 07-73364: On August 3, 2007, Gutierrez was
in a vehicle driven by a Norteño gang member. Also present in the car, which had the
personalized license plate “Turloco,” were Saldana and two other males.
       (9) Turlock Police Department No. 07-11403: On November 21, 2007, officers
responded to the area of Vermont and Spruce Streets, because Mylo Lopez reported the
driver of a gold Chrysler Concord had pointed a gun at him. Officers located the vehicle,
which was driven by Gutierrez, but did not find a handgun when they searched the car
and then could not locate Lopez. Gutierrez was arrested for driving on a suspended
driver‟s license.
       (10) Turlock Police Department No. 08-2844: On March 23, 2008, an officer was
dispatched to Vermont Street in response to an anonymous report of two subjects, whom
the reporting party said were “June Bug” and Raymond, firing a weapon from a moving
burgundy Mustang. Officers conducted a high-risk stop on the vehicle; Gutierrez was the
driver, and the passenger was Joseph Gonzales, also known as June Bug. No weapon

                                            38.
was found in the vehicle, but Gutierrez was arrested for driving on a suspended license.
Gonzales, a documented Norteño, was arrested for a parole violation.
         (11) Turlock Police Department No. 08-4312: On May 5, 2008, an officer was
dispatched to a call of a suspicious vehicle. Gutierrez was found in the same white
Nissan Altima as was involved in the present case. A search of the vehicle revealed 390
pseudoephedrine pills. Gutierrez was arrested for two warrants and possession of the
pills.
         (12) Turlock Police Department No. 08-4975: The current offense.
         (13) Booking information from June 12, 2008: When booked into the county jail,
Gutierrez claimed South as his enemies in jail who might harm him. He also responded
yes and said Norte when asked if he affiliated with a gang.
         As described in the statement of facts, ante, Mariscal opined that, on the date
Villanueva was shot, Gutierrez was a Norteño gang member. Mariscal based this opinion
on everything he reviewed involving Gutierrez.
         Prior to Mariscal testifying specifically as to Saldana, Saldana requested, and was
granted, a continuing objection on confrontation clause grounds.24 The trial court
cautioned: “I don‟t want you to be misled that that means any other objections that stated
don‟t need to be stated.”
         Mariscal testified that his investigative report contained the following incidents
and sources of information concerning Saldana:
         (1) Turlock Police Department No. 98-9638: On November 21, 1998, when
Saldana was approximately 14 years old, a teacher at Turlock Junior High School caught

24      The reporter‟s transcript reflects counsel for Saldana asked for a “consultation
clause” objection. When Mariscal began to testify concerning his review of Saldana‟s
activities, however, counsel again objected to the line of questioning as a violation of the
confrontation clause, and the trial court confirmed Saldana had a continuing objection —
overruled for the reasons stated pretrial — on that ground.



                                              39.
him and another student spray-painting Norteño-related graffiti on school walls. The
students were arrested for vandalism.
       (2) Modesto Police Department No. 99-21601: On March 15, 1999, an officer
attempted to stop a stolen vehicle in which Saldana was one of the passengers. After a
pursuit, those in the car were arrested. Saldana was charged with conspiracy and auto
theft. The vehicle‟s interior was spray painted with “14” and “X4,” and “Norteño” was
scratched in the dash.
       (3) Turlock Police Department No. 00-96: On January 4, 2000, Saldana and a
gang member were arrested after they were identified by the victim of an attempted
residential burglary. Saldana acted as the lookout. Both were arrested for attempted
burglary and conspiracy.
       (5)25 Merced Sheriff‟s Department No. 00-17441: On June 18, 2000, a deputy
was dispatched to Hilmar for a report of juveniles vandalizing a residence. Upon arrival,
he saw a white Ford Escort flee the area at a high rate of speed. When the vehicle was
stopped, it was found to have been stolen. Saldana was the driver. One of the six
passengers was Anthony Fuentes (Fuentes), whom Saldana identified in his wila as
having snitched on him for carjacking. All were arrested for possession of stolen
property, and Saldana was also arrested for reckless driving and driving without a license.
       (6) Turlock Police Department No. 00-9172: On November 7, 2000, Fuentes was
stopped by police while driving a stolen vehicle and was arrested for auto theft,
possession of stolen property, and driving without a license. He said Saldana had given
him the car and car keys earlier that day. Saldana was then arrested for vehicle theft.
       (7) Probation report by Probation Officer Delgado: On May 2, 2001, Saldana
admitted his moniker was Tito and that he began associating with Norteños while in
junior high. Saldana said, however, he was no longer associated.
25     For unknown reasons, no testimony was elicited concerning incident number 4.



                                            40.
       (8) Modesto Police Department No. 02-46694: On April 26, 2002, an officer
stopped a vehicle driven by Michael Perez. Saldana and Fuentes were passengers. Both
were arrested for warrants.
       (9) Notation by Probation Officer Garcia: On May 29, 2002, Saldana said the
four dots on his hand indicated being a Northerner. He admitted associating with
Norteños.
       (10) Turlock Police Department No. 02-10424: On October 29, 2002, officers
were dispatched to a shots-fired call in the 700 block of Angelus Street. The victim
reported that her nephew, Saldana, had shot at her, after she got into an argument with
Saldana and Fuentes. Another witness saw Saldana with an arm extended, pointing
toward the area of the victim, then he heard a gunshot. Saldana was arrested for assault
with a firearm. A latex balloon containing ten .22-caliber bullets was found on his
person.
       (11) Juvenile hall intake assessment by Probation Officer Childers: On
October 30, 2002, Saldana admitted being involved in the Norteño gang, but denied
“claiming.”
       (12) Probation report by Probation Officer Garcia: On April 17, 2003, Saldana
admitted associating with the Norteño gang.
       (13) Notation by Officer Sharkie: On June 7, 2003, Sharkie conducted a
probation search of Saldana‟s bedroom. She found and confiscated one red hat, one red
sweatshirt, and one red Heat jersey.
       (14) Turlock Police Department No. 03-8782: On September 2, 2003, an officer
responded to Farr Street in Turlock in response to a report of a carjacking and
kidnapping. The victim reported he had stopped at an intersection when a vehicle
stopped in front of him and two individuals got out. One punched the victim and
knocked him out. The victim identified Saldana and Fuentes as being with this person.
The victim said he was pulled from his car, thrown into its backseat, and driven to

                                            41.
another area. This occurred because the victim had been associating with Sureños and
was believed to be giving them information. Fuentes and Saldana were arrested for
carjacking and kidnapping for carjacking.
      (15) Turlock Police Department No. 04-7738: On August 4, 2004, police officers
conducted a probation search at Saldana‟s residence. They located several firearms,
including a sawed-off shotgun and ammunition, another modified shotgun, an illegally
modified .22-caliber rifle, a nine-millimeter revolver, and handgun ammunition. Saldana
admitted the firearms and ammunition were his, and said he had them to protect his
residence. His tattoos were documented as “W” on his left forearm and “S” on his right
forearm, which Saldana stated stood for West Side. He had the word “Turlock” tattooed
on his upper back, and said he used the moniker Tito.
      (16) Modesto Police Department No. 05-40681: On April 15, 2005, a Norteño
gang membership roster was found on a wila in a cell at the Stanislaus County Jail that
housed Norteño gang members. Saldana‟s name was on the roster.
      (17) DA Report No. 05-DA0234: On September 6, 2005, Mariscal interviewed
the victim of the earlier carjacking. The victim related he had been walking down the
street when he was jumped by two individuals he identified as Saldana‟s cousins. They
called him a rat and beat him up because he was going to testify against Saldana in the
carjacking case. The victim said he had been an active Norteño gang member with
Saldana, and he identified Saldana as an active member.
      (18) Modesto Police Department No. 07-73364: On August 3, 2007, Saldana was
the passenger in a vehicle with the license plate “Turloco.” Gutierrez and three others
were also in the car. Saldana said “VWS” stood for “Varrio West Side,” and he stated he
was a “Norteño only.”
      (19) Turlock Police Department No. 07-11617: On November 27, 2007, officers
conducted a parole search of Saldana‟s residence. In his bedroom closet, they found a
loaded .38-caliber handgun. Saldana‟s girlfriend said the gun belonged to her, but gave

                                            42.
conflicting statements. Saldana was arrested for being a felon in possession of a firearm.
During subsequent telephone calls to his girlfriend from jail, Saldana said Gutierrez was
going to take blame for the gun. When the girlfriend said she would take the blame
because she had already told police the gun was hers, Saldana said he would not allow
her to take the blame, and that Gutierrez would do it.
       (20) The current offense. When Gutierrez‟s wife was interviewed, she identified
both defendants as active gang members. On June 12, when booked into jail, Saldana
admitted he affiliated with Norteños.
       As described in the statement of facts, ante, Mariscal opined that, on the date
Villanueva was shot, Saldana was a Norteño gang member. Mariscal based this opinion
on all the reports and incidents he reviewed concerning Saldana.
       2.     Applicable Legal Principles
       “The Confrontation Clause of the Sixth Amendment [to the United States
Constitution] provides: „In all criminal prosecutions, the accused shall enjoy the right …
to be confronted with the witnesses against him.‟ In [Crawford, supra,] 541 U.S. [at
pages] 53-54, [the United States Supreme Court] held that this provision bars „admission
of testimonial statements of a witness who did not appear at trial unless he was
unavailable to testify, and the defendant had had a prior opportunity for cross-
examination.‟ A critical portion of this holding … is the phrase „testimonial statements.‟
Only statements of this sort cause the declarant to be a „witness‟ within the meaning of
the Confrontation Clause. [Citation.] It is the testimonial character of the statement that
separates it from other hearsay that, while subject to traditional limitations upon hearsay
evidence, is not subject to the Confrontation Clause.” (Davis v. Washington (2006) 547
U.S. 813, 821 (Davis). “Accordingly, after Davis, the determination of whether the
admission of a hearsay statement violates a defendant‟s rights under the confrontation
clause turns on whether the statement is testimonial. If the statement is testimonial, it
must be excluded unless the declarant is unavailable as a witness and the defendant had a

                                             43.
prior opportunity to cross-examine the declarant. If the statement is not testimonial, it
does not implicate the confrontation clause, and the issue is simply whether the statement
is admissible under state law as an exception to the hearsay rule.” (People v. Garcia
(2008) 168 Cal.App.4th 261, 291; see People v. Cage (2007) 40 Cal.4th 965, 981-982 &
fn. 10, 984.)
       In Crawford, the United States Supreme Court declined to give a precise definition
of “testimonial statements,” although it gave as “formulations of [the] core class of
„testimonial‟ statements” “„ex parte in-court testimony or its functional equivalent — that
is, material such as affidavits, custodial examinations, prior testimony that the defendant
was unable to cross-examine, or similar pretrial statements that declarants would
reasonably expect to be used prosecutorially,‟ [citation]; „extrajudicial statements …
contained in formalized testimonial materials, such as affidavits, depositions, prior
testimony, or confessions,‟ [citation]; „statements that were made under circumstances
which would lead an objective witness reasonably to believe that the statement would be
available for use at a later trial,‟ [citation]”; and “[s]tatements taken by police officers in
the course of interrogations,” with the term “interrogation” being used in its colloquial,
rather than any technical legal, sense. (Crawford, supra, 541 U.S. at pp. 51-52, 53, fn. 4.)
The court observed that “[a]n accuser who makes a formal statement to government
officers bears testimony in a sense that a person who makes a casual remark to an
acquaintance does not.” (Id. at p. 51.)
       In Davis, the high court declined to attempt to classify all conceivable statements
— even those made in response to questioning by police — as either testimonial or
nontestimonial. (Davis, supra, 547 U.S. at p. 822.) It did further define the categories,
however, stating: “Statements are nontestimonial when made in the course of police
interrogation under circumstances objectively indicating that the primary purpose of the
interrogation is to enable police assistance to meet an ongoing emergency. They are
testimonial when the circumstances objectively indicate that there is no such ongoing

                                              44.
emergency, and that the primary purpose of the interrogation is to establish or prove past
events potentially relevant to later criminal prosecution.” (Ibid., fn. omitted.)
       From Davis, the California Supreme Court has derived several basic principles.
“First, …, the confrontation clause is concerned solely with hearsay statements that are
testimonial, in that they are out-of-court analogs, in purpose and form, of the testimony
given by witnesses at trial. Second, though a statement need not be sworn under oath to
be testimonial, it must have occurred under circumstances that imparted, to some degree,
the formality and solemnity characteristic of testimony. Third, the statement must have
been given and taken primarily for the purpose ascribed to testimony — to establish or
prove some past fact for possible use in a criminal trial. Fourth, the primary purpose for
which a statement was given and taken is to be determined „objectively,‟ considering all
the circumstances that might reasonably bear on the intent of the participants in the
conversation. Fifth, sufficient formality and solemnity are present when, in a
nonemergency situation, one responds to questioning by law enforcement officials, where
deliberate falsehoods might be criminal offenses. Sixth, statements elicited by law
enforcement officials are not testimonial if the primary purpose in giving and receiving
them is to deal with a contemporaneous emergency, rather than to produce evidence
about past events for possible use at a criminal trial.” (People v. Cage, supra, 40 Cal.4th
at p. 984, fns. omitted.) “It is the „primary purpose of creating an out-of-court substitute
for trial testimony‟ that implicates the confrontation clause. [Citation.] Consequently, if
a statement is not offered for its truth, or is nontestimonial in character, the confrontation
clause is not a bar to admission.” (People v. Blacksher (2011) 52 Cal.4th 769, 813; see
Michigan v. Bryant (2011) 562 U.S. ___ [131 S.Ct. 1143, 1155].)
       It is settled that, “because the culture and habits of gangs are matters which are
„sufficiently beyond common experience that the opinion of an expert would assist the
trier of fact‟ [citation], opinion testimony from a gang expert, subject to the limitations
applicable to expert testimony generally, is proper. [Citation.]” (People v. Vy (2004) 122

                                             45.
Cal.App.4th 1209, 1223, fn. 9.) “„An expert may generally base his opinion on any
“matter” known to him, including hearsay not otherwise admissible, which may
“reasonably … be relied upon” for that purpose. [Citations.]‟” (People v. Carpenter
(1997) 15 Cal.4th 312, 403, superseded by statute on another ground as stated in Verdin
v. Superior Court (2008) 43 Cal.4th 1096, 1106-1107.) “And because Evidence Code
section 802 allows an expert witness to „state on direct examination the reasons for his
opinion and the matter … upon which it is based,‟ an expert witness whose opinion is
based on such inadmissible matter can, when testifying, describe the material that forms
the basis of the opinion. [Citations.]” (People v. Gardeley (1996) 14 Cal.4th 605, 618-
619 (Gardeley).)
       The application of Crawford to such “basis evidence” is less settled. Several
appellate opinions have held Crawford does not apply, reasoning variously that hearsay
in support of expert opinion is not the sort of testimonial hearsay the use of which
Crawford condemned (People v. Ramirez, supra, 153 Cal.App.4th at p. 1427) or that
hearsay relied on by experts in formulating their opinions is not testimonial because it is
not offered for the truth of the fact stated (People v. Cooper (2007) 148 Cal.App.4th 731,
747; People v. Thomas, supra, 130 Cal.App.4th at p. 1210) and the expert is subject to
cross-examination concerning his or her opinions (People v. Sisneros (2009) 174
Cal.App.4th 142, 154). In People v. Hill (2011) 191 Cal.App.4th 1104, by contrast, the
court determined that “where basis evidence consists of an out-of-court statement, the
jury will often be required to determine or assume the truth of the statement in order to
utilize it to evaluate the expert‟s opinion.” (Id. at p. 1131, fn. omitted.) Nevertheless, the
court found itself bound by Gardeley and similar California Supreme Court precedent,
and so concluded the trial court in the case before it properly determined the challenged
basis evidence did not violate the hearsay rule or confrontation clause, since it was not
offered for its truth but only to evaluate the expert‟s opinions. (Hill, supra, at p. 1131.)



                                             46.
       The United States Supreme Court itself has produced fractured opinions
concerning Crawford‟s application to expert testimony and the information on which
such testimony is based. (See, e.g., Williams v. Illinois (2012) 567 U.S. ___ [132 S.Ct.
2221]; Bullcoming v. New Mexico (2011) 564 U.S. ___ [131 S.Ct. 2705]; Melendez-Diaz
v. Massachusetts (2009) 557 U.S. 305.) Thus far, the California Supreme Court has
attempted to make sense out of these opinions in cases involving basis evidence such as
autopsy and laboratory analysis reports. (People v. Rutterschmidt (2012) 55 Cal.4th 650,
655-656, 658-659 (Rutterschmidt); People v. Dungo (2012) 55 Cal.4th 608, 612, 617-
618; People v. Lopez (2012) 55 Cal.4th 569, 573, 579-582; see also People v. Geier
(2007) 41 Cal.4th 555, 593-594, 596-607.) It has yet to do so, however, with respect to
the basis evidence of a gang expert, whose testimony is usually based, at least in part, on
his or her own experience and investigation.
       Post-Crawford, reliability is not part of the confrontation clause inquiry. (People
v. Wilson (2005) 36 Cal.4th 309, 343.) It remains relevant with respect to expert
testimony, however: “[A]ny material that forms the basis of an expert‟s opinion
testimony must be reliable. [Citation.] For „the law does not accord to the expert‟s
opinion the same degree of credence or integrity as it does the data underlying the
opinion. Like a house built on sand, the expert‟s opinion is no better than the facts on
which it is based.‟ [Citation.] [¶] So long as this threshold requirement of reliability is
satisfied, even matter that is ordinarily inadmissible can form the proper basis for an
expert‟s opinion testimony. [Citations.]” (Gardeley, supra, 14 Cal.4th at p. 618.)
       The California Supreme Court has cautioned that “prejudice may arise if, „“under
the guise of reasons,”‟ the expert‟s detailed explanation „“[brings] before the jury
incompetent hearsay evidence.”‟ [Citations.]” (People v. Montiel (1993) 5 Cal.4th 877,
918-919.) “Because an expert‟s need to consider extrajudicial matters, and a jury‟s need
for information sufficient to evaluate an expert opinion, may conflict with an accused‟s



                                             47.
interest in avoiding substantive use of unreliable hearsay, disputes in this area must
generally be left to the trial court‟s sound judgment. [Citations.]” (Id. at p. 919.)
       “Most often, hearsay problems will be cured by an instruction that matters
admitted through an expert go only to the basis of his opinion and should not be
considered for their truth. [Citation.]” (People v. Montiel, supra, 5 Cal.4th at p. 919.) In
addition, “[a] trial court … „has considerable discretion to control the form in which the
expert is questioned to prevent the jury from learning of incompetent hearsay.‟
[Citation.] A trial court also has discretion „to weigh the probative value of inadmissible
evidence relied upon by an expert witness … against the risk that the jury might
improperly consider it as independent proof of the facts recited therein.‟ [Citation.] This
is because a witness‟s on-the-record recitation of sources relied on for an expert opinion
does not transform inadmissible matter into „independent proof‟ of any fact. [Citations.]”
(Gardeley, supra, 14 Cal.4th at p. 619.) Evidence Code section 352 further “authorizes
the court to exclude from an expert‟s testimony any hearsay matter whose irrelevance,
unreliability, or potential for prejudice outweighs its proper probative value. [Citation.]”
(People v. Montiel, supra, 5 Cal.4th at p. 919.)
       3.     Analysis
       As previously described, defendants challenge Mariscal‟s recitation of their prior
bad acts on Crawford, reliability, and Evidence Code section 352 grounds. “„It is, of
course, “the general rule”‟ — to which we find no exception here — „“that questions
relating to the admissibility of evidence will not be reviewed on appeal in the absence of
a specific and timely objection in the trial court on the ground sought to be urged on
appeal.”‟ [Citations.]” (People v. Alvarez (1996) 14 Cal.4th 155, 186.) This rule applies
to constitutional claims (People v. Rudd (1998) 63 Cal.App.4th 620, 628-629), unless
“(1) it „is of a kind (e.g., failure to instruct sua sponte; erroneous instruction affecting
defendant‟s substantial rights) that required no trial court action by the defendant to
preserve it, or (2) the new arguments do not invoke facts or legal standards different from

                                              48.
those the trial court itself was asked to apply, but merely assert that the trial court‟s act or
omission, insofar as wrong for the reasons actually presented to that court, had the
additional legal consequence of violating the Constitution.‟ [Citation.]” (People v.
Zamudio (2008) 43 Cal.4th 327, 353, italics omitted.)
       The Crawford objection was clearly before the trial court. We will assume, for the
sake of argument, that the isolated references by the court and counsel to reliability,
prejudice, and probative value were sufficient to satisfy the requirement of a timely and
specific objection with respect to those grounds. (Compare People v. Waidla (2000) 22
Cal.4th 690, 726, fn. 8 [“„bare reference‟” to inability to cross-examine insufficient to
preserve confrontation clause claim] with People v. Bojorquez (2002) 104 Cal.App.4th
335, 343, fn. 5 [objection that “„the prejudice would outweigh the probative value‟”
sufficient to invoke Evid. Code, § 352].) The problem is, Gutierrez neither secured a
ruling initially nor reiterated his objections when Mariscal testified before the jury.
Saldana likewise did not secure a ruling initially; although he did request and obtain a
continuing objection on confrontation clause grounds, he did not reiterate any of the other
grounds for exclusion he now asserts.
       “„[T]he absence of an adverse ruling precludes any appellate challenge.‟
[Citation.] In other words, when, as here, the defendant does not secure a ruling, he does
not preserve the point. That is the rule. No exception is available.” (People v. Rowland
(1992) 4 Cal.4th 238, 259.) A “properly directed” in limine motion may preserve an
objection for appeal, but again, “the proponent must secure an express ruling from the
court. [Citation.]” (People v. Ramos (1997) 15 Cal.4th 1133, 1171, italics added.)
       “[A] motion in limine to exclude evidence is a sufficient manifestation of
objection to protect the record on appeal when it satisfies the basic requirements of




                                              49.
Evidence Code section 353,[26] i.e.: (1) a specific legal ground for exclusion is advanced
and subsequently raised on appeal; (2) the motion is directed to a particular, identifiable
body of evidence; and (3) the motion is made at a time before or during trial when the
trial judge can determine the evidentiary question in its appropriate context. When such a
motion is made and denied, the issue is preserved for appeal. On the other hand, if a
motion in limine does not satisfy each of these requirements, a proper objection satisfying
Evidence Code section 353 must be made to preserve the evidentiary issue for appeal.”
(People v. Morris (1991) 53 Cal.3d 152, 190, disapproved on another ground in People v.
Stansbury (1995) 9 Cal.4th 824, 830, fn. 1.)
       In responding to the in limine motion, the trial court here made it clear it could not
make a blanket ruling on defendants‟ Crawford claim, was making no ruling on whether
the basis evidence met any other requirements for being placed before the jury, and
would have to consider each type of evidence as it was presented. Subsequently, it also
made clear that Saldana‟s continuing objection under Crawford did not encompass, or
excuse Saldana from making, objections on other grounds.
       Under these circumstances, we conclude defendants failed to preserve some, if not
all, of the issues for appeal. “Because the trial court did not rule on [their] objections in
limine, [they] „[were] obligated to press for such a ruling and to object to [the evidence]
until [they] obtained one. [They] failed to do so, thus depriving the trial court of the




26      Evidence Code section 353 provides: “A verdict or finding shall not be set aside,
nor shall the judgment or decision based thereon be reversed, by reason of the erroneous
admission of evidence unless: [¶] (a) There appears of record an objection to or a
motion to exclude or to strike the evidence that was timely made and so stated as to make
clear the specific ground of the objection or motion; and [¶] (b) The court which passes
upon the effect of the error or errors is of the opinion that the admitted evidence should
have been excluded on the ground stated and that the error or errors complained of
resulted in a miscarriage of justice.”



                                             50.
opportunity to correct potential error.‟ [Citation.]” (People v. Ramos, supra, 15 Cal.4th
at p. 1171.)
       In any event, we disagree with defendants‟ assertion they were prejudiced by
admission of the challenged evidence.27 In this regard, defendants argue that gang
evidence is “powerfully prejudicial.” They say there was ample evidence, apart from
their prior acts, upon which Mariscal could have opined they were gang members.
Accordingly, they conclude, the prosecutor brought in those bad acts to show criminal
disposition and bad character, as a means of creating an inference defendants were guilty
as charged based on their longstanding gang involvement. Defendants say the evidence
was “designed to inflame the passions and prejudices of the jury” against them.
       Generally speaking, “[t]he erroneous admission of expert testimony only warrants
reversal if „it is reasonably probable that a result more favorable to the appealing party
would have been reached in the absence of the error.‟ [Citations.]” (People v. Prieto
(2003) 30 Cal.4th 226, 247, quoting People v. Watson (1956) 46 Cal.2d 818, 836
(Watson).) Error in the admission of nontestimonial hearsay is also assessed under the
Watson standard (People v. Davis (2005) 36 Cal.4th 510, 538; People v. Garcia, supra,


27      Accordingly, we need not address Saldana‟s undeveloped assertion that if trial
counsel forfeited the issue, Saldana received ineffective assistance of counsel. Saldana
chides the Attorney General for merging two issues contained in Saldana‟s opening brief.
Saldana says this violates California Rules of Court, rule 8.204(a)(1)(B), which requires
that a brief “[s]tate each point under a separate heading or subheading summarizing the
point, and support each point by argument and, if possible, by citation of authority .…”
Saldana says the Attorney General has “waived response to these arguments by failing to
comply with the rules of court.”
        In our view, the Attorney General has fully complied with the rule. The true issue
is whether the gang expert should have been permitted to testify to defendants‟ prior bad
acts. That Saldana has chosen to place constitutional and state evidentiary grounds for
his claim of error into separate issues does not mean the Attorney General was required
to employ identical organization. On the other hand, we doubt Saldana‟s ineffective
assistance of counsel claim complies with the same rule.



                                             51.
168 Cal.App.4th at p. 292), as are error in the admission of prior crimes evidence (People
v. Williams (2009) 170 Cal.App.4th 587, 612) and a trial court‟s determinations under
Evidence Code section 352 (People v. Gonzales (2011) 51 Cal.4th 894, 924). Crawford
error, on the other hand, is assessed under the harmless-beyond-a-reasonable-doubt
standard of Chapman v. California (1967) 386 U.S. 18, 24 (Chapman) (People v. Archer
(2000) 82 Cal.App.4th 1380, 1394; see also People v. Harrison (2005) 35 Cal.4th 208,
239), as are due process violations (see People v. Mena (2012) 54 Cal.4th 146, 159;
People v. Malone (1988) 47 Cal.3d 1, 22). “Harmless-error review looks … to the basis
on which „the jury actually rested its verdict.‟ [Citation.] The inquiry, in other words, is
not whether, in a trial that occurred without the error, a guilty verdict would surely have
been rendered, but whether the guilty verdict actually rendered in this trial was surely
unattributable to the error.” (Sullivan v. Louisiana (1993) 508 U.S. 275, 279.)
       “Only when evidence „is so extremely unfair that its admission violates
fundamental conceptions of justice,‟ [citation], [has the United States Supreme Court]
imposed a constraint tied to the Due Process Clause.” (Perry v. New Hampshire (2012)
565 U.S. ___ [132 S.Ct. 716, 723]; see also People v. Fuiava (2012) 53 Cal.4th 622, 696-
697 & cases cited.) “„Only if there are no permissible inferences the jury may draw from
the evidence can its admission violate due process. Even then, the evidence must “be of
such quality as necessarily prevents a fair trial.” [Citations.] Only under such
circumstances can it be inferred that the jury must have used the evidence for an
improper purpose.‟ [Citation.]” (People v. Albarran (2007) 149 Cal.App.4th 214, 229,
italics added.)

              “California courts have long recognized the potential prejudicial
       effect of gang evidence. However, they have admitted such evidence when
       the very reason for the crime, usually murder, is gang related. [Citations.]
       Evidence of gang membership has also been admitted to prove bias,
       provided it is not cumulative to other properly admitted and less
       inflammatory evidence. [Citations.]



                                            52.
              “Due to its potential prejudicial impact on a jury, our Supreme Court
       has condemned the introduction of „evidence of gang membership if only
       tangentially relevant, given its highly inflammatory impact.‟ [Citation.]
       Gang evidence should not be admitted at trial where its sole relevance is to
       show a defendant‟s criminal disposition or bad character as a means of
       creating an inference the defendant committed the charged offense.
       [Citations.] Such evidence is only admissible when it is logically relevant
       to some material issue at trial other than character trait evidence.
       [Citation.]” (People v. Sanchez (1997) 58 Cal.App.4th 1435, 1449.)
       In the present case, the evidence was logically relevant to material issues at trial
other than character trait or disposition, including membership in the gang (which in turn
was relevant to the gang enhancement allegations), the existence of a criminal street gang
as defined in section 186.22, subdivision (f), and to corroborate information contained in
the wilas (which in turn was relevant to identifying defendants as the authors thereof).28
(See People v. Gutierrez (2009) 45 Cal.4th 789, 820 [evidence regarding defendant‟s
affiliation with gang, gang‟s prior criminal activities, and notes found in defendant‟s cell
were relevant to gang enhancement allegation].) Although prosecutors may not “have
any right to „over-prove their case or put on all the evidence that they have‟” (People v.
Williams, supra, 170 Cal.App.4th at p. 610), neither will we require them to risk “under-
proving” their case. Even assuming some of the prior bad acts may have been
cumulative, some were not. “Such relevant and admissible evidence could properly have
included even the most inflammatory incidents. [Citation.]” (Id. at p. 613.)
       As the evidence was relevant to prove “a fact of consequence,” its admission did
not violate due process. (People v. Foster (2010) 50 Cal.4th 1301, 1335.) Assuming
some was testimonial, we likewise have no problem concluding any error was harmless
beyond a reasonable doubt. Defendants testified and admitted being Norteños. Gutierrez

28     “„Relevant evidence‟ means evidence, including evidence relevant to the
credibility of a witness or hearsay declarant, having any tendency in reason to prove or
disprove any disputed fact that is of consequence to the determination of the action.”
(Evid. Code, § 210.)



                                             53.
admitted having been convicted in 1999 of felony assault, while Saldana admitted having
been convicted of carjacking in 2006, at which time he was also charged with
kidnapping. (See People v. Allison (1989) 48 Cal.3d 879, 889-890 [defendant not
prejudiced by prosecutor‟s elicitation of testimony from witness that defendant was in
county jail on unrelated charges at particular time, where defense counsel elicited same
information in cross-examination of said witness and defendant revealed same
information in own testimony].) The record does not support defendants‟ claim the
evidence was offered in an attempt to show criminal disposition or inflame the jury
(compare People v. Memory (2010) 182 Cal.App.4th 835, 858-859, 862-864), and we
find no reasonable likelihood jurors‟ passions were inflamed (see People v. Williams,
supra, 170 Cal.App.4th at p. 612). Counsel for Gutierrez elicited, in his cross-
examination of Mariscal, that the prior incidents were merely contacts with law
enforcement, and that if counsel yelled at a police officer out in the hall or something
similar, that could be listed as a contact. Counsel further elicited that Gutierrez was not
convicted for the prior acts except for the one in 1999. Counsel for Saldana elicited, in
his cross-examination of Mariscal, that part of Mariscal‟s opinion was based on reports as
opposed to his own personal knowledge, and that reliability was always an issue with
respect to reports, in that Mariscal had to make a determination whether a report was to
be believed.
       Significantly, jurors were instructed not to disregard the testimony of any witness
(which here included defendants) “without a reason or because of prejudice or desire to
favor one side or the other.” They were told they had to decide whether information on
which an expert relied was “true and accurate.” They were also told, however, that in
reaching their conclusions as expert witnesses, Mariscal and Teso “considered statements
made by the defendants, other gang members, other gang experts, police officers,
detectives, probation officers, and parole officers. You may consider those statements
only to evaluate the expert‟s opinion. Do not consider those statements as proof that the

                                             54.
information contained in the statements is true.” (Italics added.) Finally, jurors were
instructed:

             “You may consider evidence of gang activity only for the limited
       purpose of deciding whether defendant acted within [sic] the intent,
       purpose, and knowledge that are required to prove the gang-related crime
       and enhancement charge or the defendant had a motive to commit the crime
       charged.

              “You may also consider this evidence when you evaluate the
       credibility or believability of a witness. And when you consider the facts
       and information relied on by an expert in reaching his or her opinion.

             “You may not consider this evidence for any other purpose.
       [¶] … [¶]

               “You may not conclude from this evidence that the defendant is a
       person of bad character or that he has a disposition to commit crime.”
       (Italics added.)
       We presume jurors followed these instructions. (People v. Yeoman (2003) 31
Cal.4th 93, 139; People v. Williams, supra, 170 Cal.App.4th at p. 613.) Taken together
with evidence of guilt that, in our view, was very strong, we conclude any error was
harmless under any standard.
C.     The Wilas (Gutierrez, Saldana)
       Defendants claim the trial court erred when it failed to redact those portions of the
wilas attributed to them that were more prejudicial than probative. They say admission
of the evidence violated their federal and state due process rights to a fair trial. We
conclude any error was harmless.
       1.     Background
       The prosecutor moved, in limine, for admission of the wilas that are described in
the statement of facts, ante. He asserted they were highly probative on the issues of
premeditation, motive for Villanueva‟s removal from Norteño ranks, and defendants‟




                                             55.
knowledge of the criminal gang activity of the Norteño gang as required for proof of the
gang enhancement allegation. Copies of the wilas were attached to the motion.29
       Gutierrez asserted that portions of the wilas were irrelevant, highly prejudicial,
and inflammatory, and should be excluded under Evidence Code section 352. An attempt
by counsel to reach an agreement on redactions was unsuccessful, and so the matter was
left for the court‟s determination.
       Saldana objected only to certain portions of his wila. He first objected to No. 6, in
which Saldana related he had two strikes, one for carjacking and one for assault with a
firearm.30 The prosecutor conceded Saldana only had one strike — for carjacking — and
that the strike allegation had been bifurcated. He argued, however, that the same
information was going to come in through the gang expert‟s testimony concerning the
primary activities of the gang, and also that, considered in conjunction with the answer in
No. 15 about “Chubbs” (Anthony Fuentes), it was probative on the now-jury-issue of
authentication. Gutierrez joined, noting No. 6 of his wila related that he had one strike.
He argued the connotation of having a strike was particularly prejudicial, beyond even
the criminal record itself. The trial court directed the prosecutor to redact references to
strikes, but to leave the charges. As for the reference in Saldana‟s wila to assault with a
firearm, the court declined to redact it, saying, “[I]f that is what he or somebody else puts,
that‟s what stays in there,” and if it was incorrect, the defense could address the
discrepancy at trial.


29     The prosecutor‟s in limine motion also addressed authentication. The trial court
held an Evidence Code section 403 hearing on the issue. It determined there was
sufficient proof of authenticity to allow the wilas to go before the jury, but permitted
defendants to challenge authentication in front of the jury.
30     The information contained in the wilas corresponded to the Norteño new arrival
questionnaire and apparently was numbered accordingly. The questionnaire itself is not
contained in the record.



                                             56.
       Saldana next objected to No. 10, which set out the times and places he was
incarcerated beginning in 2004, the charges he faced, the fact he was on parole at one
point, and three people who were in custody with him at each location. He argued this
portion of the wila was confusing and had no real probative value. The prosecutor
responded that there would be expert testimony the people listed were Norteños. He
sought admission of No. 10 in its entirety, to show an ongoing association of three or
more members and to counter any suggestion Varrio West Side Turlock was merely a
neighborhood or club. The prosecutor argued that the listing in the wila of individuals
from other cliques was consistent with the gang expert‟s anticipated testimony, and went
directly to one of the required elements of section 186.22. The prosecutor agreed the
information was being offered for a limited purpose, and noted the jury instructions
would directly address the limited use to which the gang expert‟s testimony could be put.
The trial court ruled No. 10 would be allowed, subject to a limiting instruction.
       Counsel for Saldana stated: “Then I would object to a copy of [exhibit] 56 being
presented to the jury if -- it sounds like it is all going to get in, then let‟s let it all in and
give them the original and let them decide whether that was actually written by Mr.
Saldana.” He emphasized that he wanted the jury to have the original, not an enlarged
copy. Asked by the court if he was withdrawing any objections, counsel stated: “Yes.
But I want them to see the original.” After a brief discussion about whether the
enlargement could also be admitted, the court clarified, “[Saldana] is withdrawing any
objection, so long as the original is introduced into evidence.” Counsel for Saldana
responded, “Yes.”
       The hearing then turned to Gutierrez‟s objections. He first objected to No. 6,
which related that he had one strike for assault with a firearm in 1999. Gutierrez argued
the whole area ought to be redacted, because typically a jury would not be told about
someone‟s criminal background. The court ruled the word “strike” would be redacted,
but the remainder would be admitted for a limited purpose.

                                                57.
       Gutierrez next objected to No. 10, which related the same sort of information as
was contained in No. 10 of Saldana‟s wila, and stated that at one point, Gutierrez was
returned to county jail for “666/187” but charges were never filed. Counsel for Gutierrez
argued that allowing the jury to hear about assaults with a firearm and attempted murder,
for which charges were never filed, was “incredibly prejudicial” and would cause jurors
to be biased against him because they would think somehow he got away with something.
Counsel also argued this was in essence a coerced statement rather than an admission,
since people were required to answer these questions in order to survive in jail. The
prosecutor responded that, as was the case with Saldana, No. 10 showed association with
gang members from other groups and the requisite ongoing association of three or more
people. The prosecutor also argued it would counter the anticipated defense argument,
that “this is nothing but a bunch of boys who were foolish or knuckleheads .…” The
court found no evidence of coercion, and ruled No. 10 was admissible, subject to a
limiting instruction.
       Gutierrez next objected to No. 24, which read, “Yes, I will assist La Casa in a
removal at any time.” Defense counsel expressed concern the jury could take that to
mean Gutierrez was prepared to kill someone. He also related that he “probably” did not
intend to contest that Gutierrez was the source of at least some of the information in the
wila, and so, since he was “not going to be aggressively or non-aggressively disputing a
lot of things in front of this jury,” did not believe the prosecutor had “all these big
hurdles .…” The trial court ruled No. 24 would be received, subject to a limiting
instruction.
       Gutierrez next objected to No. 25, which listed other charges pending against him.
Defense counsel argued the fact someone might have charges pending was not relevant
and was prejudicial overkill, and he expressed concern the jury would conclude Gutierrez
was someone who did not observe the law. The prosecutor argued the information, when
considered in conjunction with the chronology and charges listed in No. 10, was

                                              58.
probative of authentication, and the fact Gutierrez said he was arrested for manufacturing
went to the primary activities of the gang. The information coming from Gutierrez
himself would add to the credibility of the gang expert‟s opinion testimony concerning
the primary activities of the gang. The trial court ruled the evidence would be allowed,
subject to a limiting instruction.
       Gutierrez had no further objections. The trial court again confirmed that counsel
for Saldana wanted the entire wila admitted as to his client.
       The wilas were admitted into evidence during Mariscal‟s testimony. With respect
to Gutierrez‟s wila, Mariscal testified in part that his investigation revealed other
evidence showing Gutierrez had a conviction for assault with a firearm in 1999; one of
the charges listed — possessing pills for sale — was consistent with one of the primary
activities of the Norteño gang; and Gutierrez‟s pending charges included a moving
violation, which involved Gutierrez being stopped approximately two weeks before the
shooting in the white Altima that was burned in San Jose after the shooting.
       Mariscal read No. 10 to the jury. He explained that the references to “3Ns” were
consistent with someone reporting other active Norteños with whom he was housed, and
that this played into the requirement of an ongoing association of three or more people.
This was an example of a gang member associating with other Norteños. Mariscal
testified No. 16 read, “I have no problems functioning with la casa‟s expectations,” which
told Mariscal that Gutierrez was fully willing to be an active participant in the Norteño
organization in custody, and to follow their rules, policies, and expected behavior. With
respect to No. 24, in which Gutierrez wrote he would assist La Casa in a removal at any
time, Mariscal testified this indicated Gutierrez was willing to participate in a removal or
assault upon someone if the gang determined a fellow gang member was to be removed
or assaulted for any reason. Mariscal also read No. 15 to the jury, in which Gutierrez
explained how Villanueva was threatening the lives of Gutierrez and his children, and
about the altercation in which Saldana was assaulted.

                                             59.
        Mariscal‟s testimony concerning Saldana‟s wila was similar with respect to the
meaning and significance of various portions, and how the wila played into his opinions
in this case.31 Mariscal read No. 15 to the jury; in it, Saldana stated that, although he was
not aware if Villanueva was active or nonactive, on several occasions he promoted
himself as a degenerate. Mariscal explained that a degenerate was the worse possible
thing a gang member could be in the eyes of the gang. Saldana also wrote about how
Villanueva and his companions threatened Saldana and his family, and about the
altercation at the wedding reception. Saldana said they arrived in a car driven by
Fuentes, also known as Chubbs, who “snitched” on Saldana for carjacking in 2004.
Saldana wrote that people were saying “they” killed Villanueva because they had the
most problems with him, and now people were threatening to kill their children and their
mother.
        Gutierrez testified that he suffered a felony assault conviction in 1999. He
admitted Northerners dealt drugs as one of their primary activities, and that, after the
March 22 fight, he hung around with other gang members, dealing drugs. He testified
Mariscal was correct when he said Norteños dealt drugs as one of their primary activities.
He testified that although he did not know Bond No. 13, he answered yes to the question
about it just to let “them” know he would assist in “whatever it was.” He also testified
that when he wrote he had no problem functioning with La Casa‟s expectations, he meant
whatever was expected or asked by the Norteño gang. With respect to his answer about
assisting in removal, he explained that to him, removal meant assaulting someone,
possibly a fellow gang member. So far as he knew, there was no way a Norteño got
removed other than being assaulted.



31      At one point, counsel for Saldana objected that Mariscal was not reading the entire
wila.



                                             60.
       Saldana testified that he was convicted of carjacking in 2006. He was also facing
a kidnapping charge with a potential life sentence, and so he accepted a deal in which the
kidnapping charge was dropped and he received three years. Asked why, if he did not
shoot Villanueva, he fled with his brother, Saldana brought up his parole status. Asked
what he meant when he wrote, “It would be an honor to assist la casa in a removal,” he
responded he did not know. Asked if he would do anything the gang told him to do, he
replied, “Yeah, pretty much.”
       The limiting instructions given to the jury with respect to the gang evidence are
described ante. In addition, jurors were told they had heard evidence defendants made an
oral or written statement before trial; jurors were to decide whether a defendant made any
such statement in whole or in part; if they decided a defendant made such a statement, it
was to be considered along with all the other evidence, and jurors were to decide how
much importance to give it; and they could not convict a defendant of any crime based on
his out-of-court statements alone.




                                            61.
       2.     Analysis32
       Evidence Code section 352 provides: “The court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury.” Under this
statute,

       “[a] trial court may exclude otherwise relevant evidence when its probative
       value is substantially outweighed by concerns of undue prejudice,
       confusion, or consumption of time. [Citations.] „“„Prejudice‟ as
       contemplated by [Evidence Code] section 352 is not so sweeping as to
       include any evidence the opponent finds inconvenient. Evidence is not
       prejudicial, as that term is used in a section 352 context, merely because it
       undermines the opponent‟s position or shores up that of the proponent. The
       ability to do so is what makes evidence relevant. The code speaks in terms
       of undue prejudice. Unless the dangers of undue prejudice, confusion, or
       time consumption „“substantially outweigh”‟ the probative value of
       relevant evidence, a section 352 objection should fail. [Citation.] „“The
       „prejudice‟ referred to in Evidence Code section 352 applies to evidence
       which uniquely tends to evoke an emotional bias against the defendant as

32     The Attorney General says Saldana forfeited his claim of error when his trial
counsel expressly withdrew his objections and request for redaction and asked that the
wila attributed to Saldana be presented to the jury in its entirety. Generally speaking, a
defendant who withdraws his or her objection to evidence cannot complain, on appeal, of
its admission. (People v. Jones (2003) 29 Cal.4th 1229, 1255; People v. Robertson
(1989) 48 Cal.3d 18, 44.) Under the circumstances here, however, “[w]e will assume …
that [Saldana‟s] decision to do so was an instance of a party making the best of an
allegedly erroneous ruling, and therefore does not bar his claim on appeal. [Citation.]”
(People v. Riggs (2008) 44 Cal.4th 248, 289.)
       The Attorney General also contends Gutierrez‟s claim has been forfeited, because
Gutierrez has simply joined in Saldana‟s contention on appeal without supplying
argument on the issue as it applies to Gutierrez himself. The Attorney General says
Gutierrez‟s claim involves different evidence and a different defendant than Saldana‟s
claim; hence, the prejudice analysis must be different. In light of the similarity between
the wilas and the overall trial evidence as it pertains to both defendants — as
demonstrated by the Attorney General‟s own argument on the merits of admission of the
wilas — we decline to find forfeiture on Gutierrez‟s part.



                                             62.
       an individual and which has very little effect on the issues.… [E]vidence
       should be excluded as unduly prejudicial when it is of such nature as to
       inflame the emotions of the jury, motivating them to use the information,
       not to logically evaluate the point upon which it is relevant, but to reward
       or punish one side because of the jurors‟ emotional reaction. In such a
       circumstance, the evidence is unduly prejudicial because of the substantial
       likelihood the jury will use it for an illegitimate purpose.” [Citation.]‟
       [Citation.]” (People v. Scott (2011) 52 Cal.4th 452, 490-491; see People v.
       Holford (2012) 203 Cal.App.4th 155, 167.)
       “[T]he trial court enjoys broad discretion in assessing whether the probative value
of particular evidence is outweighed by concerns of undue prejudice, confusion or
consumption of time. [Citation.] Where, as here, a discretionary power is statutorily
vested in the trial court, its exercise of that discretion „must not be disturbed on appeal
except on a showing that the court exercised its discretion in an arbitrary, capricious or
patently absurd manner that resulted in a manifest miscarriage of justice. [Citations.]‟
[Citation.]” (People v. Rodrigues (1994) 8 Cal.4th 1060, 1124-1125.) The trial court
need not expressly weigh prejudice against probative value, or state it has done so.
(People v. Waidla, supra, 22 Cal.4th at p. 724, fn. 6.)
       We find no abuse of discretion in the present case. Some of the information
recited in the wilas about defendants‟ criminal activity came before the jury through their
own testimony, and so was probative on the question of the wilas‟ authenticity, a disputed
question upon which the jury had to make the final determination. It can hardly have
come as a surprise to jurors that defendants had been in custody and faced charges
beyond those for which they were on trial; in addition to admitting he had a prior felony
conviction for assault, Gutierrez testified he had been in a lot of fights, mostly because of
the people with whom he associated, said he planned to sell marijuana on the day of the
shooting, and admitted intentionally burning a vehicle; while Saldana admitted his prior
conviction for carjacking also originally involved a kidnapping charge, and that he was
on parole at the time of the shooting.




                                             63.
       Many of the past or pending charges recited in the wilas were probative of
Mariscal‟s opinions concerning the Norteños‟ primary activities and pattern of criminal
gang activity, and the prosecutor questioned Mariscal about them in that context.
Defendants point to the fact there was testimony Stanislaus County contained 3,000 to
4,000 documented Norteños, but the prosecutor was still required to prove every element
of the section 186.22, subdivision (b) enhancement, including the existence of a criminal
street gang as defined in subdivision (f) of section 186.22. Thus, he had to prove not only
an ongoing association of three or more persons, but also the primary activity or activities
of that group, and that the group‟s members engaged in a pattern of criminal gang activity
as defined in subdivision (e) of the statute. (See People v. Coddington (2000) 23 Cal.4th
529, 597, overruled on another ground in Price v. Superior Court (2001) 25 Cal.4th 1046,
1069, fn. 13.) The prosecutor was not obliged to prove those elements through other
evidence simply because he might have had the means to do so. (See People v. Watson
(2008) 43 Cal.4th 652, 684.) The information in the wilas concerning other Norteños
with whom defendants had been incarcerated was also probative; it demonstrated that the
various cliques — including Varrio West Side Turlock — were not simply neighborhood
groups, but were under the larger Norteño criminal street gang umbrella. (See People v.
Williams (2008) 167 Cal.App.4th 983, 987-988.)
       Under the circumstances, most, if not all, of the challenged evidence was highly
probative of issues actually in dispute, and was not substantially outweighed by the risk
of undue prejudice, especially in light of the limiting instructions given by the trial court.
(See People v. Fuiava, supra, 53 Cal.4th at pp. 669-670; People v. Richardson (2008) 43
Cal.4th 959, 1004.) Accordingly, defendants have failed to establish the trial court
abused its discretion in admitting the bulk of the wilas‟ contents. (See People v. Branch
(2001) 91 Cal.App.4th 274, 286-287.)
       To the extent there was error (for example, in the admission of Saldana‟s
inaccurate representation that he had a prior conviction for assault with a firearm;

                                             64.
Gutierrez‟s apparent arrest, without charges ever being filed, for attempted murder; and
both defendants‟ professed willingness to assist in a removal), we have examined the
record and conclude there is no reasonable probability the jury would have reached a
different result had the evidence been excluded. (People v. Whitson (1998) 17 Cal.4th
229, 251; Watson, supra, 46 Cal.2d at p. 836.) Defendants claim the error rendered their
trial fundamentally unfair, so that we must assess prejudice under the more rigorous
Chapman standard. (See People v. Williams, supra, 170 Cal.App.4th at p. 612.) In light
of the properly admitted evidence and the trial court‟s limiting instructions, however, we
conclude defendants have failed to satisfy the required “high constitutional standard to
show that the erroneous admission of evidence resulted in an unfair trial.” (People v.
Albarran, supra, 149 Cal.App.4th at p. 229; see People v. Richardson, supra, 43 Cal.4th
at p. 1004; People v. Champion (1995) 9 Cal.4th 879, 925, overruled on another ground
in People v. Combs (2004) 34 Cal.4th 821, 860.) This case simply does not present “one
of those rare and unusual occasions where the admission of evidence has violated federal
due process and rendered the defendant‟s trial fundamentally unfair.” (People v.
Albarran, supra, 149 Cal.App.4th at p. 232.)
                                              II
                 THE SECTION 186.22, SUBDIVISION (B) ENHANCEMENT
A.     Sufficiency of the Evidence (Gutierrez, Saldana)
       Defendants contend the evidence is insufficient to sustain the jury‟s true finding
on the section 186.22, subdivision (b) enhancement. We disagree.
       To establish the gang enhancement under section 186.22, subdivision (b), “the
prosecution must prove that the crime for which the defendant was convicted had been
„committed for the benefit of, at the direction of, or in association with any criminal street
gang, [and that it was committed] with the specific intent to promote, further, or assist in
any criminal conduct by gang members.‟ [Citations.]” (Gardeley, supra, 14 Cal.4th at



                                             65.
pp. 616-617.)33 Defendants say the evidence fails to prove the shooting was to benefit
the gang or that it was done with the requisite specific intent.
       The test of sufficiency of the evidence is whether, reviewing the whole record in
the light most favorable to the judgment below, substantial evidence is disclosed such
that a reasonable trier of fact could find the essential elements of the crime beyond a
reasonable doubt. (People v. Johnson (1980) 26 Cal.3d 557, 578; accord, Jackson v.
Virginia (1979) 443 U.S. 307, 319.) Substantial evidence is that evidence which is
“reasonable, credible, and of solid value.” (People v. Johnson, supra, at p. 578.) An
appellate court must “presume in support of the judgment the existence of every fact the
trier could reasonably deduce from the evidence.” (People v. Reilly (1970) 3 Cal.3d 421,
425.) An appellate court must not reweigh the evidence (People v. Culver (1973) 10
Cal.3d 542, 548), reappraise the credibility of the witnesses, or resolve factual conflicts,
as these are functions reserved for the trier of fact (In re Frederick G. (1979) 96
Cal.App.3d 353, 367.) “Where the circumstances support the trier of fact‟s finding of
guilt, an appellate court cannot reverse merely because it believes the evidence is
reasonably reconciled with the defendant‟s innocence. [Citations.]” (People v. Meza
(1995) 38 Cal.App.4th 1741, 1747.) This standard of review is applicable to both
convictions and gang enhancements (People v. Leon (2008) 161 Cal.App.4th 149, 161),
and regardless of whether the prosecution relies primarily on direct or on circumstantial
evidence (People v. Lenart (2004) 32 Cal.4th 1107, 1125).

33     The prosecution must also prove “that the gang (1) is an ongoing association of
three or more persons with a common name or common identifying sign or symbol;
(2) has as one of its primary activities the commission of one or more of the criminal acts
enumerated in the statute; and (3) includes members who either individually or
collectively have engaged in a „pattern of criminal gang activity‟ by committing,
attempting to commit, or soliciting, two or more of the enumerated offenses (the so-
called „predicate offenses‟) during the statutorily defined period. [Citations.]”
(Gardeley, supra, 14 Cal.4th at p. 617, italics omitted.) Defendants do not claim these
elements were insufficiently established.



                                             66.
       “[T]he Legislature included the requirement that the crime to be enhanced be
committed for the benefit of, at the direction of, or in association with a criminal street
gang to make it „clear that a criminal offense is subject to increased punishment … only
if the crime is “gang related.”‟ [Citation.]” (People v. Albillar (2010) 51 Cal.4th 47, 60
(Albillar).) “The crucial element … requires that the crime be committed (1) for the
benefit of, (2) at the direction of, or (3) in association with a gang.” (People v. Morales
(2003) 112 Cal.App.4th 1176, 1198.)34
       In this case, the People presented evidence defendants, who were fellow gang
members, committed the crime in association with each other. (See People v. Leon,
supra, 161 Cal.App.4th at p. 163.) “Not every crime committed by gang members is
related to a gang.” (Albillar, supra, 51 Cal.4th at p. 60.) “Admittedly, it is conceivable
that several gang members could commit a crime together, yet be on a frolic and detour
unrelated to the gang.” (People v. Morales, supra, 112 Cal.App.4th at p. 1198.) From
the information contained in the wilas, together with the testimony of the gang experts,
however, the jury here reasonably could have concluded the shooting was gang related,
and that defendants “relied on their common gang membership and the apparatus of the
gang” — particularly the assumption none of the witnesses would interfere with
defendants‟ actions or later talk to police — in committing the crime. (Albillar, supra, 51
Cal.4th at pp. 60, 61-62.) That defendants are brothers “does not cancel out that [joint
gang] membership.” (People v. Martinez (2008) 158 Cal.App.4th 1324, 1332.)
       We recognize that it has been said an expert‟s testimony alone is not sufficient to
find that an offense is gang related. (People v. Ferraez (2003) 112 Cal.App.4th 925,
931.) Nevertheless, such testimony constitutes circumstantial evidence jurors may take

34     The verdicts in this case accurately stated the requirement in the disjunctive.
Neither the jury nor we need find evidence showing the crime was committed for the
benefit of or at the direction of the Norteño gang, if there is substantial evidence the
crime was committed in association with a gang.



                                             67.
into consideration in determining whether the prosecution has proven the elements of the
criminal street gang enhancement. (People v. Hernandez (2004) 33 Cal.4th 1040, 1047-
1048; Ferraez, supra, at p. 930.) Here, beyond the expert testimony, the record provided
“„some evidentiary support, other than merely the defendant‟s record of prior offenses
and past gang activities or personal affiliations .…‟” (People v. Ochoa (2009) 179
Cal.App.4th 650, 657.)35
       The record also contains substantial evidence of the requisite intent, namely, “the
specific intent to promote, further, or assist criminal conduct by gang members.”
(Albillar, supra, 51 Cal.4th at p. 67.) “„[T]he scienter requirement in section 186.22[,
subdivision] (b)(1) … applies to any criminal conduct, without a further requirement that
the conduct be “apart from” the criminal conduct underlying the offense of conviction
sought to be enhanced.‟ [Citation.] „[I]f substantial evidence establishes that the
defendant intended to and did commit the charged felony with known members of a
gang, the jury may fairly infer that the defendant had the specific intent to promote,
further, or assist criminal conduct by those gang members.‟ [Citation.]” (People v.
Livingston (2012) 53 Cal.4th 1145, 1171.) A specific intent to benefit the gang is not
required. (People v. Leon, supra, 161 Cal.App.4th at p. 163; People v. Morales, supra,
112 Cal.App.4th at p. 1198.)
       In the present case, jurors reasonably could have inferred, particularly from the
information in the wilas and the gang experts‟ testimony, that, in fighting with and then
shooting Villanueva, defendants had the specific intent to promote, further, or assist



35     The record also contains support for the notion the homicide benefited the Norteño
criminal street gang. The fact there was also evidence the Norteño gang disapproved of
“red-on-red” violence, and that Miguel Perez, a gang dropout, nevertheless socialized
with a number of individuals with ties to the gang, was something for jurors to assess and
does not render the evidence supporting the enhancement insufficient.



                                            68.
criminal conduct by each other as gang members.36 Section 186.22, subdivision (b)(1)
“applies when a defendant has personally committed a gang-related felony with the
specific intent to aid members of that gang.” (Albillar, supra, 51 Cal.4th at p. 68.) Here,
there was ample evidence defendants intended to attack Villanueva, assisted each other in
bringing about his demise, and were each members of the Norteño criminal street gang.
“Accordingly, there was substantial evidence that defendants acted with the specific
intent to promote, further, or assist gang members in that criminal conduct.” (Ibid.; see
Emery v. Clark (9th Cir. 2011) 643 F.3d 1210, 1216.)
       We recognize there was evidence from which jurors could have concluded
Villanueva was shot by accident or in self-defense, or even intentionally but for reasons
that were personal to defendants and unrelated to a gang. This does not mean, however,
the gang enhancement was unsupported by substantial evidence. It was up to jurors to
determine what evidence to believe. Reversal on the ground of insufficiency of the
evidence “is unwarranted unless it appears „that upon no hypothesis whatever is there
sufficient substantial evidence to support‟” the jury‟s finding. (People v. Bolin (1998) 18
Cal.4th 297, 331.) Reversal is not warranted here.

B.     Omission of Gang Enhancement Finding on Abstract of Judgment (Attorney
       General)
       The information filed for each defendant alleged an enhancement under
subdivision (b)(1) of section 186.22.37 The jury‟s verdicts contained the same statutory

36     The nature of the evidence in this case distinguishes it from cases such as People
v. Ramon (2009) 175 Cal.App.4th 843, 846-851; In re Frank S. (2006) 141 Cal.App.4th
1192, 1195-1199; and People v. Killebrew (2002) 103 Cal.App.4th 644, 647-659,
disapproved on another ground in People v. Vang (2011) 52 Cal.4th 1038, 1047-1048 and
footnote 3.
37     Section 186.22, subdivision (b)(1) states: “Except as provided in paragraphs (4)
and (5), any person who is convicted of a felony committed for the benefit of, at the
direction of, or in association with any criminal street gang, with the specific intent to
promote, further, or assist in any criminal conduct by gang members, shall, upon


                                            69.
designation. At sentencing, nothing was said about the section 186.22 finding and the
abstract of judgment for each defendant does not reflect it.
       The Attorney General contends the abstract of judgment for each defendant should
be corrected to state: “„Alternately, defendant is required by PC 186.22(b)(5)[38] to serve
a minimum of 15 years on count 1 before he is eligible for parole.‟”39 Under the
circumstances here, we decline the invitation to so order.
       As we have stated, nothing was said about the section 186.22, subdivsion (b)(1)
finding at the sentencing hearing. “Courts may correct clerical errors at any time, and
appellate courts … that have properly assumed jurisdiction of cases have ordered
correction of abstracts of judgment that did not accurately reflect the oral judgments of
sentencing courts. [Citations.]” (People v. Mitchell (2001) 26 Cal.4th 181, 185, italics
added.) It does not appear from the record in this case that the omission of any reference
to a section 186.22 finding on defendants‟ abstracts of judgment was a mere clerical error
(See In re Candelario (1970) 3 Cal.3d 702, 705.)



conviction of that felony, in addition and consecutive to the punishment prescribed for
the felony or attempted felony of which he or she has been convicted, be punished as
follows: [¶] (A) Except as provided in subparagraphs (B) and (C), the person shall be
punished by an additional term of two, three, or four years at the court‟s discretion. [¶]
(B) If the felony is a serious felony, as defined in subdivision (c) of Section 1192.7, the
person shall be punished by an additional term of five years. [¶] (C) If the felony is a
violent felony, as defined in subdivision (c) of Section 667.5, the person shall be
punished by an additional term of 10 years.”
38    Section 186.22, subdivision (b)(5) states: “Except as provided in paragraph (4),
any person who violates this subdivision in the commission of a felony punishable by
imprisonment in the state prison for life shall not be paroled until a minimum of 15
calendar years have been served.”
39     Although neither defendant responded to this argument despite the Attorney
General‟s full compliance with California Rules of Court, rule 8.204(a)(1)(B), we will
not assume defendants‟ silence constitutes concession.



                                             70.
       Additionally, the prosecutor did not raise the issue in the trial court. This being
the case, the People can raise it for the first time without filing their own appeal only if
the omission of the section 186.22 finding somehow constituted an unauthorized
sentence. (People v. Johnwell (2004) 121 Cal.App.4th 1267, 1284; see People v. Scott
(1994) 9 Cal.4th 331, 354.) The Attorney General makes no attempt to address this issue.
       Last, subdivision (e)(2) of section 12022.53 provides: “An enhancement for
participation in a criminal street gang pursuant to Chapter 11 (commencing with
Section 186.20) of Title 7 of Part 1 shall not be imposed on a person in addition to an
enhancement imposed pursuant to this subdivision, unless the person personally used or
personally discharged a firearm in the commission of the offense.” In People v.
Brookfield (2009) 47 Cal.4th 583, 590-592, the California Supreme Court held that
subdivision (e)(2) of section 12022.53 applies to the penalty provision contained in
section 186.22, subdivision (b)(4). In People v. Gonzalez (2010) 180 Cal.App.4th 1420,
1424-1427, the Court of Appeal relied on Brookfield to hold that section 12022.53,
subdivision (e)(2) precludes imposition of the minimum parole eligibility period
contained in section 186.22, subdivision (b)(5). The Attorney General makes no attempt
to explain how, under these authorities, subdivision (b)(5) of section 186.22 presently
applies to Saldana — or, for that matter, if it even applies to Gutierrez, since, although
the trial evidence established Gutierrez was the only shooter, both defendants were
sentenced, pursuant to the jury‟s findings, under both subdivision (d) and
subdivision (e)(1) of section 12022.53.
                                              III
                             SECURITY MEASURES (Saldana)
       Saldana says he was denied a fair trial when the trial court imposed allegedly
unsupported security measures on him while he testified. We agree with the Attorney
General that there was no abuse of discretion and, in any event, Saldana cannot show
prejudice.

                                             71.
A.        Background
          At the outset of trial, security apparently consisted of having two bailiffs in the
courtroom. Late in the prosecution‟s case-in-chief, the trial court was informed
Gutierrez‟s cell had been searched and a potential weapon found. The court proposed to
impose additional security measures “incrementally,” by allowing defendants to remain
unshackled in the courtroom, but requiring them to be separated by a chair‟s width or
more and to keep their hands visible at all times while in court. It was the court‟s intent
that if they put their hands into their pockets for any reason, the jury would be recessed
and defendants would be placed in shackles. After discussion, the court adopted these
measures, finding them the “most-minimum thing this Court should be doing at this
point.”
          Prior to Gutierrez testifying, the trial court noted its inclination to have a bailiff sit
near Gutierrez during that testimony. Counsel for Gutierrez objected. He conceded that,
since the earlier incident, a small razor had been found in the cell Gutierrez shared with
another inmate, but represented Gutierrez simply used it to shave around the sides of his
head. Counsel argued “it inherently would be viewed as prejudicial to have somebody up
there by him.” He further suggested that if a bailiff were placed by Gutierrez when
Gutierrez testified, the court would be obliged to do the same if Saldana took the stand.
When the court agreed, counsel for Saldana stated he would be opposed. The court
suggested Gutierrez could be allowed to testify without a bailiff present, with the
understanding he was required to keep his hands on the witness box, fully visible at all
times, and if he pulled his hands down, the bailiff would “go[] up.” Counsel for
Gutierrez agreed to that procedure. Counsel for Saldana requested that the issue be
revisited, with respect to his client, after everyone saw how things went during
Gutierrez‟s testimony. The court agreed. With respect to Gutierrez, the court ordered
that there would not be a bailiff immediately next to him as long as he kept his hands on
the witness box, fully visible, at all times; if he moved either hand off the wood of the

                                                 72.
witness box, security would be put in place; and if he was called upon by counsel to stand
for demonstration purposes, counsel was to notify the court before asking such questions,
whereupon a bailiff would come up and be in Gutierrez‟s immediate presence.
       Gutierrez‟s testimony proceeded in accord with the court‟s order.40 The record
shows he was allowed to stand up and demonstrate the position he was in when,
according to his testimony, Villanueva kicked him, and also what happened with the gun
at that time.
       Counsel for Saldana subsequently advised the court that he intended to call
Saldana to testify, but he wanted him to be able to do so without having to be constantly
conscious of keeping his hands in a certain position. Counsel did not believe that was
“conducive to giving well-considered answers to the questions,” and argued there had to
be some showing Saldana himself posed some kind of threat. The court ruled that if
Saldana wished to testify, he was to keep his hands visible at all times. If he failed to do
so, a bailiff would be placed next to him during his testimony. The court stated it was
“taking minimal-security precautions in light of the nature of this case and the
information … received about the defendant, Gutierrez, in particular.”
       Saldana‟s testimony proceeded in accord with the court‟s order. The record shows
he gestured with his hand or hands during at least one portion of his testimony.
B.     Analysis
       “Decisions to employ security measures in the courtroom are reviewed on appeal
for abuse of discretion. [Citations.]” (People v. Hernandez (2011) 51 Cal.4th 733, 741;



40      Apparently, there were now three bailiffs in the courtroom, the third being added
during Gutierrez‟s testimony (and apparently also being present for Saldana‟s testimony)
because of the objection to having security immediately behind Gutierrez when he
testified. Insofar as the record shows, one bailiff was at the back by the entryway, one
was standing by the rail, and one was next to where defendants were seated.



                                             73.
accord, People v. Duran (1976) 16 Cal.3d 282, 293, fn. 12.) The level of findings
required by the trial court depends on the nature of the security measure involved.
       “Many courtroom security procedures are routine and do not impinge on a
defendant‟s ability to present a defense or enjoy the presumption of innocence.
[Citation.] However, some security practices inordinately risk prejudice to a defendant‟s
right to a fair trial and must be justified by a higher showing of need. For example,
visible physical restraints like handcuffs or leg irons may erode the presumption of
innocence because they suggest to the jury that the defendant is a dangerous person who
must be separated from the rest of the community. [Citations.] Because physical
restraints carry such risks, their use is considered inherently prejudicial and must be
justified by a particularized showing of manifest need. [Citations.]” (People v.
Hernandez, supra, 51 Cal.4th at pp. 741-742; see, e.g., Deck v. Missouri (2005) 544 U.S.
622, 629; People v. Duran, supra, 16 Cal.3d at pp. 290-291.) So too must a security
device such as a stun belt, which, although not visible to the jury, may have a debilitating
psychological effect on a testifying defendant. (People v. Mar (2002) 28 Cal.4th 1201,
1219-1220, 1226-1227.)
       By contrast, “[u]nless armed guards are present in an unreasonable number,” their
presence in the courtroom need not be justified by the trial court. (People v. Ainsworth
(1988) 45 Cal.3d 984, 1003.) Even stationing a bailiff near the witness stand while a
defendant testifies is not inherently prejudicial; “evaluat[ing] the likely effects of the
procedure „based on reason, principle, and common human experience‟ [citation],” no
“„“unacceptable risk is presented of impermissible factors coming into play.”‟
[Citation.]” (People v. Stevens (2009) 47 Cal.4th 625, 638.) Because such a practice is
not inherently prejudicial, “it need not be justified by a compelling case-specific showing
of need. [Citations.]” (Id. at p. 637.)
       Even where a security procedure is not inherently prejudicial, a trial court must
exercise its own discretion, rather than deferring to a generic policy or abdicating

                                              74.
decisionmaking to law enforcement officers, in determining whether a particular security
measure is appropriate on a case-by-case basis. (People v. Hernandez, supra, 51 Cal.4th
at p. 742.) Similarly, although the prosecutor “may bring to the court‟s attention matters
which bear on the issue,” the prosecutor “plays no necessary part” in the trial court‟s
determination whether security measures should be imposed and, if so, of what nature
and to what degree. (People v. Duran, supra, 16 Cal.3d at p. 293, fn. 12.)
       An order to a testifying defendant to keep his or her hands visible at all times is
clearly not inherently prejudicial, especially where, as here, the defendant is permitted to
gesticulate while testifying and the only threatened consequence for disobedience is to
have a bailiff placed near the witness box — itself not an inherently prejudicial measure.
The record amply demonstrates that before making any orders, the trial court here
undertook “a thoughtful, case-specific consideration of the need for heightened security,
[and] of the potential prejudice that might result.” (People v. Hernandez, supra, 51
Cal.4th at p. 743.) It did not abuse its discretion in imposing what it accurately termed
“minimal” security precautions.
       Saldana complains, however, that the court made no findings specifically with
respect to him and the potential threat he posed, as opposed to making findings based on
Gutierrez‟s alleged misconduct. Recent California Supreme Court cases speak in terms
of case-specific or case-by-case determinations, and not in terms of defendant-specific
ones. (See People v. Hernandez, supra, 51 Cal.4th at p. 743; People v. Stevens, supra, 47
Cal.4th at pp. 642-643.) We are not aware of any authority precluding a court from
taking into account one defendant‟s conduct in determining whether to impose security
measures on a codefendant, especially where the codefendants are relatives and fellow
gang members who are charged with premeditated murder, where the alleged misconduct
by one of them involves possession of potential weapons, and where the security
measures imposed are minimal and not inherently prejudicial. (See People v. Ainsworth,



                                             75.
supra, 45 Cal.3d at p. 1004 [assessing reasonableness of security measures in light of
nature of charges].)
       Assuming the trial court erred, however, in not making particularized findings as
to Saldana, because the measure imposed was not inherently prejudicial, any error is one
of state law only and so is assessed under the Watson standard. (People v. Hernandez,
supra, 51 Cal.4th at pp. 745-746.)41 The record shows no prejudice. Although defense
counsel argued potential adverse effects on Saldana‟s testimony before Saldana actually
took the witness stand, there is no suggestion they came to fruition during the testimony.
Saldana clearly was not deterred from testifying (and had the benefit of seeing how the
“hands visible” order would work during Gutierrez‟s testimony), and the record contains
no hint the order affected the quality or content of his testimony, his ability to concentrate
on the questions and give well-thought-out answers, his demeanor, or his ability to
communicate with counsel or participate in his defense. (Compare People v. Ervine
(2009) 47 Cal.4th 745, 773-774 with People v. Mar, supra, 28 Cal.4th at pp. 1224-1225;
People v. Miller (2009) 175 Cal.App.4th 1109, 1115-1117; People v. McDaniel (2008)
159 Cal.App.4th 736, 745-746.) Under the circumstances, “the procedures implemented
could not have influenced … the … verdict. „[A]ny error was clearly harmless.‟
[Citations.]” (People v. Cox (1991) 53 Cal.3d 618, 652-653, disapproved on another
ground in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)
                                             IV
                               CALCRIM NO. 401 (Saldana)
       Saldana contends the instructions on aiding and abetting — specifically,
CALCRIM No. 401 — erroneously failed to require the jury to make a finding of

41     Saldana argues the Chapman standard applicable to federal constitutional error
should apply. We are, of course, bound to follow our state high court‟s holding. (Auto
Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.) In any event, our
analysis and conclusion would be the same under Chapman.



                                             76.
Saldana‟s mens rea separate from that of the perpetrator. He says that in order to convict
an aider and abettor of murder, the jury must find he or she had the individual specific
intent to kill; hence, by refusing Saldana‟s requested modification of the instruction, the
trial court committed federal constitutional error by omitting or at least misdescribing an
element of the offense. The Attorney General says the jury was properly instructed. We
agree with the Attorney General.
A.     Background
       During the jury instruction conference, the trial court stated its intent to give
CALCRIM No. 400 (Aiding and Abetting: General Principles) and CALCRIM No. 401
(Aiding and Abetting: Intended Crimes). Although there was no objection to CALCRIM
No. 400, counsel for Saldana objected that CALCRIM No. 401 was “inadequate” because
it failed to say the aider and abettor had to share the intent of the perpetrator, meaning
“the person has to have the same specific intent here, the specific intent to kill.” When
the court expressed its belief the instruction said what was necessary, counsel responded
that he did not believe it was clear enough. Counsel for Saldana requested that the
second element, which read, “The defendant knew that the perpetrator intended to
commit the crime;” be modified to state, “The defendant knew that the perpetrator
intended to commit the crime with the same specific intent to kill, and does, in fact, aid
and facilitate, promote, encourage.” The court refused the proposed modification, but
stated Saldana was nevertheless free to argue the point to the jury.
       The trial court subsequently instructed the jury in the language of CALCRIM
No. 400 as follows:

              “A person may be guilty of a crime in two ways:

              “One, he or she may have directly committed the crime. I will call
       that person the perpetrator.

              “Two, he or she may have aided and abetted a perpetrator who
       directly committed the crime.


                                             77.
             “A person is guilty of a crime whether he or she committed it
       personally or aided and abetted the perpetrator.”
This was immediately followed by CALCRIM No. 401, to wit:

              “To prove that a defendant is guilty of a crime based on aiding and
       abetting that crime, the People must prove that:

              “One, the perpetrator committed the crime;

              “Two, the defendant knew that the perpetrator intended to commit
       the crime;

              “Three, before or during the commission of the crime, the defendant
       intended to aid and abet the perpetrator in committing the crime;

              “And, four, the defendant[‟]s words or conduct did, in fact, aid and
       abet the perpetrator‟s commission of the crime.

              “Someone aid[]s and abets a crime if he or she knows of the
       perpetrator’s unlawful purpose, and he or she specifically intends to, and
       does, in fact, aid, facility [sic], promote, encourage, or instigate the
       perpetrator’s commission of that crime.

               “If all of these requirements are proved, the defendants not need
       [sic] to have actually been present when the crime was committed to be
       guilty as an aider and abett[o]r.

              “If you conclude that a defendant was present at the scene of the
       crime or failed to prevent the crime, you may consider that fact to
       determine whether the defendant was an aider and abett[o]r.

               “However, the fact that a person is present at the scene of a crime or
       failed to prevent the crime, does not by itself make him or her an aider and
       abett[o]r.” (Italics added.)
B.     Analysis
       “Even without a request, a trial court is obliged to instruct on „“general principles
of law that are commonly or closely and openly connected to the facts before the court
and that are necessary for the jury‟s understanding of the case”‟ [citation] .… In
particular, instructions delineating an aiding and abetting theory of liability must be given
when such derivative culpability „form[s] a part of the prosecution‟s theory of criminal


                                             78.
liability and substantial evidence supports the theory.‟ [Citation.]” (People v. Delgado
(2013) 56 Cal.4th 480, 488.) “[T]he State must prove every element of the offense, and a
jury instruction violates due process if it fails to give effect to that requirement.
[Citation.] Nonetheless, not every ambiguity, inconsistency, or deficiency in a jury
instruction rises to the level of a due process violation.” (Middleton v. McNeil (2004)
541 U.S. 433, 437.)
       “„In considering a claim of instructional error we must first ascertain what the
relevant law provides, and then determine what meaning the instruction given conveys.‟”
(People v. Lopez (2011) 199 Cal.App.4th 1297, 1305.) “When considering a claim of
instructional error, we view the challenged instruction in the context of the instructions as
a whole and the trial record to determine whether there is a reasonable likelihood the jury
applied the instruction in an impermissible manner. [Citation.]” (People v. Houston
(2012) 54 Cal.4th 1186, 1229; accord, People v. Jablonski (2006) 37 Cal.4th 774, 831;
see also People v. Tate (2010) 49 Cal.4th 635, 696 [applying reasonable likelihood
standard to “claim of instructional error or ambiguity”].)42 “„“Finally, we determine


42     Recently, in People v. Pearson (2013) 56 Cal.4th 393, 476, the California
Supreme Court stated that in determining the meaning the instructional charge conveys,
“the question is, how would a reasonable juror understand the instruction. [Citation.]”
As authority for this proposition, the court cited California v. Brown (1987) 479 U.S.
538, 541. In Boyde v. California (1990) 494 U.S. 370, 379-380, however, the United
States Supreme Court observed that a number of its cases (including California v. Brown)
had used numerous different phrasings, and made it a point to settle on the “reasonable
likelihood” standard as the single standard of review for jury instructions. In Estelle v.
McGuire (1991) 502 U.S. 62, 72-73, footnote 4, the United States Supreme Court
reaffirmed its commitment to the “reasonable likelihood” standard, and disapproved the
standard of review language contained in Cage v. Louisiana (1990) 498 U.S. 39, 41 (“In
construing the instruction, we consider how reasonable jurors could have understood the
charge as a whole”) and Yates v. Evatt (1991) 500 U.S. 391, 401 (“We think a reasonable
juror would have understood the [instruction] to mean …”). We need not decide whether
our state Supreme Court misspoke in Pearson, since our conclusion is unaffected in any
event.



                                              79.
whether the instruction, so understood, states the applicable law correctly.” [Citation.]‟
[Citation.] We independently assess whether instructions correctly state the law.
[Citation.]” (People v. Lopez, supra, 199 Cal.App.4th at p. 1305.) “„Instructions should
be interpreted, if possible, so as to support the judgment rather than defeat it if they are
reasonably susceptible to such interpretation.‟ [Citation.]” (People v. Ramos (2008) 163
Cal.App.4th 1082, 1088.)
       After independent review, we find no error.
       The seminal case concerning the definition of aiding and abetting as it currently
stands in California is People v. Beeman (1984) 35 Cal.3d 547 (Beeman). There, the
state high court declared:

              “[W]e conclude that the weight of authority and sound law require
       proof that an aider and abettor act with knowledge of the criminal purpose
       of the perpetrator and with an intent or purpose either of committing, or of
       encouraging or facilitating commission of, the offense. [Citations.]

               “When the definition of the offense includes the intent to do some
       act or achieve some consequence beyond the actus reus of the crime
       [citation], the aider and abettor must share the specific intent of the
       perpetrator. By „share‟ we mean neither that the aider and abettor must be
       prepared to commit the offense by his or her own act should the perpetrator
       fail to do so, nor that the aider and abettor must seek to share the fruits of
       the crime. [Citation.] Rather, an aider and abettor will ‘share’ the
       perpetrator’s specific intent when he or she knows the full extent of the
       perpetrator’s criminal purpose and gives aid or encouragement with the
       intent or purpose of facilitating the perpetrator’s commission of the crime.
       [Citation.]” (Beeman, supra, 35 Cal.3d at p. 560, original italics omitted,
       italics added.)
The court went on to say: “[A]n appropriate instruction should inform the jury that a
person aids and abets the commission of a crime when he or she, acting with
(1) knowledge of the unlawful purpose of the perpetrator; and (2) the intent or purpose of
committing, encouraging, or facilitating the commission of the offense, (3) by act or
advice aids, promotes, encourages or instigates, the commission of the crime.” (Id. at
p. 561.)

                                             80.
        Beeman‟s definition of aiding and abetting, and of what it means to share the
perpetrator‟s specific intent, remains good law to this day. (See, e.g., People v. Delgado,
supra, 56 Cal.4th at p. 486; People v. Houston, supra, 54 Cal.4th at p. 1224; People v.
Marshall (1997) 15 Cal.4th 1, 40; People v. Prettyman (1996) 14 Cal.4th 248, 259.)
CALCRIM No. 401, as given here, adequately conveys those principles. (See People v.
Houston, supra, 54 Cal.4th at p. 1224.)
        Saldana claims, however, the instruction failed to tell jurors that, for Saldana to be
liable for murder, he must — independently of Gutierrez — have the specific intent to
kill.
        Although “[a]ll persons concerned in the commission of a crime, … whether they
directly commit the act constituting the offense, or aid and abet in its commission, … are
principals in any crime so committed” (§ 31), “[t]he mental state necessary for conviction
as an aider and abettor … is different from the mental state necessary for conviction as
the actual perpetrator. [¶] The actual perpetrator must have whatever mental state is
required for each crime charged .… An aider and abettor, on the other hand, must „act
with knowledge of the criminal purpose of the perpetrator and with an intent or purpose
either of committing, or of encouraging or facilitating commission of, the offense.‟
[Citation.]” (People v. Mendoza (1998) 18 Cal.4th 1114, 1122-1123, quoting Beeman,
supra, 35 Cal.3d at p. 560.)
        An aider and abettor‟s guilt for an intended crime “is based on a combination of
the direct perpetrator‟s acts and the aider and abettor‟s own acts and own mental state.”
(People v. McCoy (2001) 25 Cal.4th 1111, 1117.)43 Thus, the California Supreme Court

43     “[U]nder the natural and probable consequences doctrine, an aider and abettor is
guilty not only of the intended crime, but also „for any other offense that was a “natural
and probable consequence” of the crime aided and abetted.‟ [Citation.]” (People v.
McCoy, supra, 25 Cal.4th at p. 1117.) Only the intended crime is at issue here;
accordingly, nothing we say takes into account natural and probable consequences.



                                              81.
has “defined the required mental states and acts for aiding and abetting as: „(a) the direct
perpetrator‟s actus reus — a crime committed by the direct perpetrator, (b) the aider and
abettor‟s mens rea — knowledge of the direct perpetrator‟s unlawful intent and an intent
to assist in achieving those unlawful ends, and (c) the aider and abettor‟s actus reus —
conduct by the aider and abettor that in fact assists the achievement of the crime.‟
[Citation.]” (People v. Thompson (2010) 49 Cal.4th 79, 116-117.) “When the offense
charged is a specific intent crime, the accomplice must “share the specific intent of the
perpetrator”; this occurs when the accomplice “knows the full extent of the perpetrator‟s
criminal purpose and gives aid or encouragement with the intent or purpose of facilitating
the perpetrator‟s commission of the crime.” [Citation.]‟ [Citation.] What this means
here, when the charged offense and the intended offense — [murder] — are the same, …
is that the aider and abettor must know and share the murderous intent of the actual
perpetrator.” (People v. McCoy, supra, 25 Cal.4th at p. 1118, fn. omitted.) “Aider and
abettor liability is thus vicarious only in the sense that the aider and abettor is liable for
another‟s actions as well as that person‟s own actions. When a person „chooses to
become a part of the criminal activity of another, [he] says in essence, “your acts are my
acts .…”‟ [Citations.] But that person‟s own acts are also [his] acts for which [he] is also
liable. Moreover, that person‟s mental state is [his] own; [he] is liable for [his] mens rea,
not the other person‟s.” (Ibid.)
       In the present case, jurors were instructed on first and second degree murder,
justifiable homicide based on self-defense, accident, and voluntary manslaughter based
on sudden quarrel or heat of passion. They were also told to separately consider the
evidence as it applied to each defendant, and that they must decide each charge for each
defendant separately. Further, they were instructed that in order to convict a defendant of
first degree murder, they had to find, inter alia, intent to kill and premeditation.
       Pursuant to CALCRIM No. 401, in order to find Saldana guilty of first degree
murder based on aiding and abetting that crime, jurors had to find proven beyond a

                                              82.
reasonable doubt that Gutierrez committed first degree murder; Saldana knew Gutierrez
intended to commit first degree murder; before or during the commission of first degree
murder, Saldana intended to aid and abet Gutierrez in committing first degree murder;
and Saldana‟s words or conduct did in fact aid and abet Gutierrez‟s commission of first
degree murder. CALCRIM No. 401 further explained that Saldana aided and abetted first
degree murder if he knew of Gutierrez‟s unlawful purpose — the commission of
intentional, premeditated murder — and he specifically intended to, and did in fact, aid,
facilitate, promote, encourage, or instigate Gutierrez‟s commission of such murder. (See
People v. Mendoza, supra, 18 Cal.4th at p. 1123.)
       In our view, the instructions as a whole clearly and unmistakably required the jury
to make an individual determination of Saldana‟s mental state. Saldana says he might
have known Gutierrez had the intent to kill, but might not have had the same intent. This
is true. However, CALCRIM No. 401 required jurors to find not only that Saldana knew
of Gutierrez‟s intent to kill, but also that Saldana intended to aid and abet Gutierrez in
committing murder. This, considered with the instructions on lesser and justifiable forms
of homicide, manifestly required jurors to consider Saldana‟s mental state separate and
apart from Gutierrez‟s mental state.44 Significantly, CALCRIM No. 400, as given here,
did not tell jurors, misleadingly, that a person is equally guilty of the crime of which the
perpetrator is guilty whether he or she committed it personally or aided and abetted the
perpetrator. (See People v. Samaniego, supra, 172 Cal.App.4th at pp. 1164-1165.)

44     “Murder includes both actus reus and mens rea elements.” (People v. Concha
(2009) 47 Cal.4th 653, 660.) The actus reus element requires that an act of either the
defendant or an accomplice be the proximate cause of death. The mens rea element
requires that the defendant personally act with malice aforethought. (Ibid.; People v.
McCoy, supra, 25 Cal.4th at p. 1118.) As a practical matter, “[i]t would be virtually
impossible for a person to know of another‟s intent to murder and decide to aid in
accomplishing the crime without at least a brief period of deliberation and premeditation,
which is all that is required. [Citation.]” (People v. Samaniego (2009) 172 Cal.App.4th
1148, 1166, italics added; see People v. Lee (2003) 31 Cal.4th 613, 624.)



                                             83.
       We recognize CALCRIM No. 401 does not use the word “share” or explicitly state
that in order for an aider and abettor to be liable for murder, he must — independently of
the perpetrator — have the specific intent to kill.45 (See People v. Acero (1984) 161
Cal.App.3d 217, 224-226.) This does not mean there exists a reasonable likelihood the
jury was misled, however. “Implicit in the notion of someone „sharing‟ another‟s intent
is knowledge of that intent and harboring the same purpose oneself.” (People v. Williams
(1997) 16 Cal.4th 635, 676.) What matters is not the specific words used, but rather “that
the jury receive an accurate description of the required state of mind. [Citation.]”
(People v. Stallworth (2008) 164 Cal.App.4th 1079, 1104-1105.) The instructions here
conveyed that description, and the arguments of counsel reinforced the instructions.
Since the meaning the instructions communicated to the jury was unobjectionable, “the
instructions cannot be deemed erroneous. [Citation.]” (People v. Benson (1990) 52
Cal.3d 754, 801; accord, People v. Dieguez (2001) 89 Cal.App.4th 266, 276.)
                                             V
                 PROSECUTORIAL MISCONDUCT (Gutierrez, Saldana)
       Defendants contend they are entitled to a new trial due to prosecutorial
misconduct. They say the prosecutor‟s remarks undermined their due process rights to a
fundamentally fair trial, an admonition was not sufficient to cure the prejudice, and the
trial court erred by refusing to grant a mistrial upon defense request. We conclude
defendants received the relief they requested, and the trial court‟s admonition adequately
addressed any impropriety.
A.     Background
       At the conclusion of his opening summation, the prosecutor stated:



45      For that matter, neither does the version of CALJIC No. 3.01 that has been in
effect for years.



                                            84.
              “Everything you heard in testimony, everything I‟ve been saying in
      this closing, the gang benefit, once again, with the clearance of Tito and
      Ramo in jail, what does that send, what message does that send to every
      other gang member out there who may dare to go to the aid of a
      degenerate .… What message is sent when a blatant, brazen, violent
      execution in broad daylight occurs, and the gang members are cleared?

             “This is the fear and intimidation I talked about, the hallmarks of the
      Norteno gang, what the Norteno gang needs in order to function the way
      they do, carrying out their primary activities on the citizens of Stanislaus
      County. That‟s one benefit. Second benefit, what does that do to the
      individual status of the two assailants?

              “You know, are Tito and Ramo fledgling gang members? Are they
      wannabes? After committing this type of crime, justifying it the way they
      did, they are gang superstars at this point. Other gang members are going
      to see this. The Norteno gang, once again, is proven as a violent, predatory
      criminal street gang. And now it is time for you all to send a message to the
      gang. You won’t tolerate it.

              “This is not just another dead gang member. It‟s not a little trophy
      for the community. A gang member is dead. This is a human being and a
      message that must be sent to the Nortenos through you 12. You heard the
      evidence. You gave them their day in court, and you convicted them of the
      righteous charge of premeditated, first-degree murder with the two
      enhancements. Thank you very much.” (Italics added.)
      Counsel for Gutierrez then began his summation. After the lunch recess, the
following took place outside the jury‟s presence:

             “[COUNSEL FOR GUTIERREZ]: Yes, your Honor. I reflected
      over lunch, I didn‟t want to draw any more attention to it, but … I‟d ask the
      Court to consider, either now or ongoing, a defense motion for a mistrial
      and/or a possible admonition to the jury about that this is really not a
      referendum.

             That‟s not [the prosecutor‟s] words, but I think what was
      objectionable was his last comment, and I don‟t want to waive the objection
      about they need to send a message, and I think take a stand, you know,
      against gangsters. And I think that that‟s impermissible argument, and it‟s
      designed to incite and inflame the jury and have them forget their purpose
      and role in these proceedings. [¶] … [¶]




                                           85.
               “[COUNSEL FOR SALDANA]: I thought the same thing. The
       verdicts should be based on the evidence and should not be based on some
       kind of moral stance or some view that they have to take a stand against
       gang members in general. I don‟t think that is their argument, so I would
       join in that motion. [¶] … [¶]

              “[PROSECUTOR]: Absolutely permissible argument, your Honor.
       And any type of admonition against the prosecution will stamp approval on
       the defense argument to the detriment of the prosecution.…

              “[COUNSEL FOR SALDANA]: The problem with [the prosecutor]
       is he got a little personal. You, Members of the Jury, you got to send a
       message to your fellow citizens, and that is crossing over the line.

              “THE COURT: Here‟s my position. I agree with defense. I don‟t
       think that‟s appropriate argument, however, there was not a timely
       objection made; therefore, the motion is denied.[46] [¶] … [¶] … I‟ve made
       my ruling, and I will advise [the prosecutor] not to make that type of
       argument in his rebuttal. [¶] … [¶]

             “[COUNSEL FOR GUTIERREZ]: … [T]here‟s kind of an
       admonishment that the Court is supposed to essentially yell at the
       prosecutor. It‟s not something that has to happen right now -- [¶] … [¶]

              “THE COURT: Here‟s what the book indicates, and when I say the
       book, I‟m talking about California Criminal Law of Procedure and Practice
       2010 edition, Section 30.27, „Counsel should be specific in objecting to
       misconduct at any stage of the trial, especially during closing argument.
       Conduct may be found improper by the Court on appeal, but the error may
       be held to have been waived by the failure to object or by an ambiguous
       objection on the ground that the effect of the misconduct could have been
       cured by timely admonition.‟

             “[COUNSEL FOR GUTIERREZ]: I’m asking for an admonition,
       your Honor.

             “THE COURT: You‟re asking me to bring emphasis to that
       statement now?

              “[COUNSEL FOR SALDANA]: Now, yes, I am. [¶] … [¶]

46      The court had warned counsel at the beginning of trial that it expected objections
to be timely made.



                                            86.
        “[COUNSEL FOR GUTIERREZ]: If the Court would consider it,
that‟s all, you know, it doesn‟t have to be right now at this point, but I do
want to raise the issues, and I think it‟s still timely.

      “THE COURT: Well, let me ask defense counsel, if I were to give
them an admonition, what would you want me to say to them?

       “[COUNSEL FOR GUTIERREZ]: It is improper to suggest that
your role in these proceedings as the trier of fact is to, quote, send a
message to anybody or on any issue.

       “[COUNSEL FOR SALDANA]: Yeah, and that they should base
their decision on the evidence and nothing more.

       “[COUNSEL FOR GUTIERREZ]: The evidence and the Court‟s
instructions but not for any other purpose.

      “THE COURT: Can you find in the transcript that part where [the
prosecutor] was telling them they need to send a message?

       “(Whereupon, the requested portion was read back.) [¶] … [¶]

        “[COUNSEL FOR GUTIERREZ]: Well, then, that‟s it, your Honor,
this sending a message.

      “[COUNSEL FOR SALDANA]: I remember. As I recall you sent a
message. The jury sent a message. That‟s what I found objectionable.

        “THE COURT: Here‟s what I‟m going to do. When they come
back in, I‟m going to tell them that [the prosecutor] made an argument that
the Court considers improper and that part of the argument was that the jury
is to send a message, and that their job is not to send messages. Their job is
decide what the facts are and to follow the law and come to a just and final
conclusion.

       “[COUNSEL FOR GUTIERREZ]: That’s fine.

      “[COUNSEL FOR SALDANA]: Sounds very good to me.
[¶] … [¶]

       “THE COURT: All right. All the ladies and gentlemen of the jury
are back.

       “Ladies and Gentlemen, there‟s a matter I want to address the jury
about. [The prosecutor] made some comments during this final argument


                                      87.
       this morning that the Court considers to have been improper. When he
       asked you to send a message to the community, or words to that effect, and
       any similar type of argument, that was an improper argument, and I‟m
       admonishing you to disregard it. It‟s not your job to send a message to
       anybody. It‟s your job to decide what the facts are, apply the facts of [sic]
       the law and reach a fair and just verdict. Okay?” (Italics added.)
B.     Analysis
       “Prosecutorial misconduct may constitute an appropriate basis for a mistrial
motion. [Citation.]” (People v. Rodrigues, supra, 8 Cal.4th at p. 1154.) “A mistrial
should be granted if the court is apprised of prejudice that it judges incurable by
admonition or instruction. [Citation.] Whether a particular incident is incurably
prejudicial is by its nature a speculative matter, and the trial court is vested with
considerable discretion in ruling on mistrial motions. [Citation.]” (People v. Haskett
(1982) 30 Cal.3d 841, 854; accord, People v. Bolden (2002) 29 Cal.4th 515, 555.)
       Settled standards govern review of misconduct claims. “„A prosecutor‟s conduct
violates the Fourteenth Amendment to the federal Constitution when it infects the trial
with such unfairness as to make the conviction a denial of due process. Conduct by a
prosecutor that does not render a criminal trial fundamentally unfair is prosecutorial
misconduct under state law only if it involves the use of deceptive or reprehensible
methods to attempt to persuade either the trial court or the jury.‟ [Citation.]” (People v.
Gonzales and Soliz (2011) 52 Cal.4th 254, 305.) “To preserve a claim of prosecutorial
misconduct for appeal, a defendant must make a timely and specific objection and ask the
trial court to admonish the jury to disregard the improper argument. [Citation.]” (Ibid.)
       “Prosecutors have wide latitude to discuss and draw inferences from the evidence
at trial. [Citation.]” (People v. Dennis (1998) 17 Cal.4th 468, 522.) “When a claim of
misconduct is based on the prosecutor‟s comments before the jury, … „“the question is
whether there is a reasonable likelihood that the jury construed or applied any of the
complained-of remarks in an objectionable fashion.”‟ [Citations.]” (People v. Gonzales
and Soliz, supra, 52 Cal.4th at p. 305.) In making this determination, “we must view the


                                              88.
statements in the context of the argument as a whole. [Citation.]” (People v. Dennis,
supra, 17 Cal.4th at p. 522.) A showing the prosecutor acted in bad faith is not required.
(People v. Hill (1998) 17 Cal.4th 800, 822-823.)
       It is improper for a prosecutor to appeal to the passions or prejudice of the jury at
the guilt phase of a criminal trial. (People v. Cornwell (2005) 37 Cal.4th 50, 92,
disapproved on another ground in People v. Doolin, supra, 45 Cal.4th at p. 421, fn. 22;
People v. Pensinger (1991) 52 Cal.3d 1210, 1250; People v. Fields (1983) 35 Cal.3d 329,
362.) “[T]emperate speech[es] concerning the function of the jury and of the rule of law”
have been found to be proper (People v. Cornwell, supra, 37 Cal.4th at pp. 92-93), as
have “references to the idea of restoring law and order to the community” where such
comments “were an appeal for the jury to take its duty seriously, rather than efforts to
incite the jury” against the accused (People v. Adanandus (2007) 157 Cal.App.4th 496,
511-512, 513).47 On the other hand, misconduct has been found where the prosecutor
asked jurors to base their verdict on considerations outside the merits of the case, such as
public opinion and the reactions of those closest to them. (People v. Morales (1992) 5
Cal.App.4th 917, 928.)
       We need not decide whether the prosecutor‟s “send a message” remarks crossed
the line into impropriety: The trial court told jurors the argument was improper and
explicitly “admonished the jury to disregard the comments; it is assumed the jury
followed the admonishment and that prejudice was therefore avoided. [Citation.]”
(People v. Mendoza (2007) 42 Cal.4th 686, 701.) “A jury will generally be presumed to


47     Isolated references to retribution or community vengeance, or arguing the jury
should send a message or make a statement by returning a verdict of death, have been
held not to constitute misconduct when made in the penalty phase of trial, so long as such
arguments do not form the principal basis for advocating imposition of the death penalty.
(See, e.g., People v. Brady (2010) 50 Cal.4th 547, 586; People v. Martinez (2010) 47
Cal.4th 911, 965-966; People v. Wash, supra, 6 Cal.4th at pp. 261-262.)



                                             89.
have followed an admonition to disregard improper evidence or comments, as „[i]t is only
in the exceptional case that “the improper subject matter is of such a character that its
effect … cannot be removed by the court‟s admonitions.” [Citation.]‟ [Citation.]”
(People v. Pitts (1990) 223 Cal.App.3d 606, 692.)
       Defendants fail to persuade us this is such an exceptional case. Contrary to
defendants‟ assertion that they did not receive the relief they requested because they
asked for a mistrial and the trial court refused to grant one, the record shows they
requested a mistrial and/or an admonition, and they agreed to the trial court‟s admonition
as an alternative to their untimely mistrial request. (See People v. Thompson, supra, 49
Cal.4th at p. 130.) They expressly agreed to the trial court‟s proposed admonition —
which it ultimately gave — and did not claim it was inadequate or seek any additional
charge to the jury. (See People v. Chatman (2006) 38 Cal.4th 344, 385.)
       Presuming, as we do, that the jury understood and obeyed the trial court‟s
instruction to disregard the prosecutor‟s “send a message” remarks, we conclude the trial
court did not err. Any prejudice was cured by its admonition. (See People v. Tully
(2012) 54 Cal.4th 952, 1020.) The prosecutor‟s “isolated, brief remark, when viewed in
the context of the entire argument, … could not have inflamed the jury‟s passions to the
point where the outcome of the trial was affected or the trial became fundamentally
unfair.” (People v. Rundle (2008) 43 Cal.4th 76, 162, disapproved on another ground in
People v. Doolin, supra, 45 Cal.4th at p. 421, fn. 22.) This is simply not a case in which
“improper comments and assertions [were] interspersed throughout trial and/or closing
argument” (People v. Pitts, supra, 223 Cal.App.3d at p. 692), or where “the sheer number
of instances of prosecutorial misconduct and other legal errors raises the strong
possibility the aggregate prejudicial effect of such errors was greater than the sum of the
prejudice of each error standing alone” (People v. Hill, supra, 17 Cal.4th at p. 845).




                                             90.
                                            VI
                                   SENTENCING ISSUES
A.     Constitutionality of Section 12022.53, Subdivision (e) (Saldana)
       No evidence was presented at trial that Saldana shot Villanueva. Nevertheless, his
sentence was enhanced by a term of 25 years to life in prison pursuant to section
12022.53, subdivisions (d) and (e)(1).48 Saldana now contends subdivision (e)(1) of
section 12022.53 violates his right to equal protection of the laws by treating aiders and
abettors of shootings committed for the benefit of a criminal street gang differently from
aiders and abettors of shootings committed in concert by criminal organizations or groups
not defined as street gangs. We reject his claim.49
       “The constitutional guaranty of equal protection of the laws has been judicially
defined to mean that no person or class of persons shall be denied the same protection of
the laws which is enjoyed by other persons or other classes in like circumstances in their
lives, liberty and property and in their pursuit of happiness. [Citations.] The concept
recognizes that persons similarly situated with respect to the legitimate purpose of the
law receive like treatment, but it does not, however, require absolute equality.


48     Section 12022.53 provides, in pertinent part: “(d) Notwithstanding any other
provision of law, any person who, in the commission of a [specified felony including
murder], personally and intentionally discharges a firearm and proximately causes …
death, to any person other than an accomplice, shall be punished by an additional and
consecutive term of imprisonment in the state prison for 25 years to life. [¶] (e)(1) The
enhancements provided in this section shall apply to any person who is a principal in the
commission of an offense if both of the following are pled and proved: [¶] (A) The
person violated subdivision (b) of Section 186.22. [¶] (B) Any principal in the offense
committed any act specified in subdivision … (d).”
49      This type of challenge to the constitutionality of a statute may be raised for the
first time on appeal. (People v. Letner and Tobin (2010) 50 Cal.4th 99, 200; see also
People v. Lord (1994) 30 Cal.App.4th 1718, 1722, fn. 2.) Accordingly, we reject the
Attorney General‟s argument the claim was forfeited by Saldana‟s failure to object in the
trial court.



                                            91.
[Citations.] Accordingly, a state may provide for differences as long as the result does
not amount to invidious discrimination. [Citations.]” (People v. Romo (1975) 14 Cal.3d
189, 196.)
       “„“The first prerequisite to a meritorious claim under the equal protection clause is
a showing that the state has adopted a classification that affects two or more similarly
situated groups in an unequal manner.” [Citations.]‟ [Citation.]” (People v. Miranda
(2011) 199 Cal.App.4th 1403, 1427.) “If persons are not similarly situated for purposes
of the law, an equal protection claim fails at the threshold.” (People v. Buffington (1999)
74 Cal.App.4th 1149, 1155.)
       In People v. Gonzales (2001) 87 Cal.App.4th 1 (Gonzales), the Court of Appeal
rejected an argument that appears to be very close to Saldana‟s claim.50 The court
reasoned: “Unlike other aiders and abettors who have encouraged the commission of a
target offense resulting in a murder, defendants committed their crime with the purpose
of promoting and furthering their street gang in its criminal conduct.… [¶] Defendants
were not similarly situated with other aiders and abettors, and on that basis, their equal
protection argument fails.” (Id. at p. 13.)

50     In Gonzales, a fistfight among members of rival gangs resulted in the victim being
shot and killed. The three defendants all were tried and convicted of first degree murder
committed for the benefit of a criminal street gang, and the sentence of each was
enhanced by a term of 25 years to life pursuant to section 12022.53, subdivisions (d)
and (e). (Gonzales, supra, 87 Cal.App.4th at p. 7.) One of the defendants, Steven,
challenged imposition of the enhancement. As initially stated by the Court of Appeal,
Steven argued the statute violated his right to equal protection “because it treats aiders
and abettors of gang crimes differently from other aiders and abettors .…” (Id. at p. 12.)
A short time later, however, the appellate court stated: “Steven argues that an aider and
abettor of a gang member is similarly situated to aiders and abettors of firearm users who
are not members of a criminal street gang.” (Id. at p. 13.) We assume the first
formulation of Steven‟s argument is more accurate than the second one, since
section 12022.53, subdivision (e) refers to section 186.22, subdivision (b) — the gang
enhancement — and section 186.22, subdivision (b) does not require gang membership.
(People v. Bragg (2008) 161 Cal.App.4th 1385, 1402.)



                                              92.
       Were we to find no disparate treatment of similarly situated groups, Saldana‟s
claim would fail under Gonzales. Were we to conclude he made the requisite threshold
showing, however, a second level of analysis would be required: “„If the law in question
impinges on the exercise of a fundamental right, it is subject to strict scrutiny and will be
upheld only if it is necessary to further a compelling state interest. All other legislation
satisfies the requirements of equal protection if it bears a rational relationship to a
legitimate state purpose. [Citation.]‟” (Gonzales, supra, 87 Cal.App.4th at pp. 12-13.)
Saldana asserts strict scrutiny must be applied, because the statute abridges his
fundamental liberty interest.
       In People v. Hernandez (2005) 134 Cal.App.4th 474 (Hernandez), the Court of
Appeal examined Gonzales, then considered and rejected the argument Saldana now
makes. “Where as here the question is not whether to deprive Hernandez of his liberty
but for how long, we believe rational basis review, not strict scrutiny, is the appropriate
test to resolve an equal protection challenge.” (Hernandez, supra, 134 Cal.App.4th at
p. 483.) The court concluded the enhancement provided by section 12022.53,
subdivision (e)(1) satisfied the rational basis test: “Clearly the Legislature had a rational
basis for imposing a 25-years-to-life enhancement on one who aids and abets a gang-
related murder in which the perpetrator uses a gun, regardless of the relationship between
the aider and abettor and the perpetrator. As we previously observed, the purpose of this
enhancement is to reduce through punishment and deterrence „the serious threats posed to
the citizens of California by gang members using firearms.‟ One way to accomplish this
purpose is to punish equally with the perpetrator a person who, acting with knowledge of
the perpetrator‟s criminal purpose, promotes, encourages or assists the perpetrator to
commit the murder.” (Hernandez, supra, 134 Cal.App.4th at p. 483, fn. omitted.)51

51      “The legislative intent behind section 12022.53 is clear: „The Legislature finds
and declares that substantially longer prison sentences must be imposed on felons who
use firearms in the commission of their crimes, in order to protect our citizens and to


                                              93.
      Relying on People v. Olivas (1976) 17 Cal.3d 236 (Olivas), Saldana argues we
should not adopt the rational basis test endorsed by Hernandez. We are not persuaded.
In People v. Wilkinson (2004) 33 Cal.4th 821, 837-838 (Wilkinson), the California
Supreme Court stated:

              “The language in Olivas could be interpreted to require application
      of the strict scrutiny standard whenever one challenges upon equal
      protection grounds a penal statute or statutes that authorize different
      sentences for comparable crimes, because such statutes always implicate
      the right to „personal liberty‟ of the affected individuals. Nevertheless,
      Olivas properly has not been read so broadly. As the court observed in
      People v. Davis (1979) 92 Cal.App.3d 250: „It appears … that the Olivas
      court did not want to increase substantially the degree of judicial
      supervision of the Legislature‟s criminal justice policies. Such a highly
      intrusive judicial reexamination of legislative classifications is not merited
      by a close reading of Olivas. There is language in the Olivas opinion that
      emphasizes the narrowness of the holding.… This language requires only
      that the boundaries between the adult and juvenile criminal justice systems
      be rigorously maintained. We do not read Olivas as requiring the courts to
      subject all criminal classifications to strict scrutiny requiring the showing of
      a compelling state interest therefor.‟ [Citation.] Other courts similarly
      have concluded that a broad reading of Olivas, as advocated by defendant
      here, would „intrude[] too heavily on the police power and the Legislature‟s
      prerogative to set criminal justice policy.‟ [Citations.]

              “We find the rational basis test applicable here. Defendant contends
      that the statutory scheme regarding battery on a custodial officer violates
      equal protection principles because it allows the „lesser‟ offense of battery
      without injury to be punished more severely than the „greater‟ offense of
      battery with injury. A defendant, however, ‘does not have a fundamental
      interest in a specific term of imprisonment or in the designation a particular
      crime receives.‟ [Citations.] Defendant makes no claim that the
      classification here at issue involves a suspect class, nor does her claim

deter violent crime.‟ [Citation.]” (People v. Garcia (2002) 28 Cal.4th 1166, 1172.)
Subdivision (e)(1) of the statute “provides a „clear expression of legislative intent‟
[citation] to „severely punish aiders and abettors to crimes by a principal armed with a
gun committed in furtherance of the purposes of a criminal street gang. It has done so in
recognition of the serious threats posed to the citizens of California by gang members
using firearms.‟ [Citation.]” (People v. Garcia, supra, at p. 1172.)



                                            94.
       implicate any interest akin to that at issue in Olivas, in which an individual
       faced a longer period of confinement if treated as a juvenile rather than as
       an adult. Application of the strict scrutiny standard in this context would be
       incompatible with the broad discretion the Legislature traditionally has
       been understood to exercise in defining crimes and specifying punishment.”
       (Italics added.)
       Under Wilkinson, the rational basis test is applicable to Saldana‟s claim.
Application of this test results in the conclusion section 12022.53, subdivision (e)(1) does
not violate equal protection principles.
B.     Imposition of Maximum Restitution Fine (Gutierrez, Saldana)
       Defendants contend the trial court erred by imposing the maximum restitution fine
over their objections, without first holding a hearing on their ability to pay.52 The
Attorney General says defendants forfeited their claim by failing to make a timely and
specific objection in the trial court; moreover, the trial court implicitly found an ability to
pay. We find no error.
       1.     Background
       Defendants‟ probation officer‟s reports recommended, in pertinent part, that each
defendant be ordered to pay restitution in the amount of $8,200 ($7,500 for losses already

52      This issue is briefed by Gutierrez, with Saldana joining. In his opening brief,
Gutierrez (and, by virtue of the joinder, Saldana) challenges only imposition of the
restitution fine. In his reply brief, Gutierrez expands his claim of error to include the
victim restitution order. Victim restitution is covered by subdivision (f) et seq. of
section 1202.4, different provisions of the statute than govern a restitution fine. The
statute treats victim restitution differently from a restitution fine; for example, expressly
affording a defendant the right to a hearing to dispute determination of the amount of
restitution (id., subd. (f)(1)) and permitting enforcement of a restitution order as if it were
a civil judgment (id., subd. (i)).
        In light of the significant statutory differences between victim restitution and
restitution fines, we find it appropriate to apply the general principle that points raised for
the first time in a reply brief will not be considered unless good reason is shown for
failure to present them earlier. (People v. Smithey (1999) 20 Cal.4th 936, 1017, fn. 26.)
No reason has been shown here, and to address the propriety of the victim restitution
amount would, under the circumstances, be unfair to the Attorney General.



                                              95.
submitted plus $700 for bills yet to be submitted), a probation report fee in the amount of
$900, and a restitution fine in an unspecified amount. This took place at sentencing:

               “[THE COURT:] Both defendants are to pay -- [¶] Before I get
       there, do either defense counsel have any comments about the restitution
       request?

               “[COUNSEL FOR SALDANA]: My client is not prepared to agree
       to that, your Honor.

              “[COUNSEL FOR GUTIERREZ]: Nor is mine. And my client has
       no ability to pay whatsoever, your Honor.

               “THE COURT: All right. [¶] Both defendants are to pay actual
       restitution in the amount of $7,500 to the California Victim Compensation
       and Government Claims Board, and full restitution for any other economic
       losses .… [¶] … [¶] Pursuant to Penal Code §1202.4(b)(1), both
       defendants are ordered to pay a restitution fine in the amount of $10,000.
       The Director of Corrections may collect this restitution from the
       defendants‟ earnings in prison. [¶] … [¶] Each defendant is also ordered to
       pay for a probation report fee in the amount of $900 .…”
       2.     Analysis
       Section 1202.4 requires a trial court to order a defendant convicted of a crime to
pay both victim restitution and a restitution fine. (Id., subd. (a)(3)(A), (B).) At all times
relevant,53 the statute provided, in pertinent part:

              “(b) In every case where a person is convicted of a crime, the court
       shall impose a separate and additional restitution fine, unless it finds
       compelling and extraordinary reasons for not doing so, and states those
       reasons on the record.



53     “It is well established that the imposition of restitution fines constitutes
punishment, and therefore is subject to the proscriptions of the ex post facto clause and
other constitutional provisions. [Citations.]” (People v. Souza (2012) 54 Cal.4th 90,
143.) Although section 1202.4 has been amended numerous times over the years, the
portions with which we are concerned were the same when defendants were sentenced as
when they committed their crime.



                                              96.
             “(1) The restitution fine shall be set at the discretion of the court and
       commensurate with the seriousness of the offense, but shall not be less than
       two hundred dollars ($200), and not more than ten thousand dollars
       ($10,000) .…

              “(2) In setting a felony restitution fine, the court may determine the
       amount of the fine as the product of two hundred dollars ($200) multiplied
       by the number of years of imprisonment the defendant is ordered to serve,
       multiplied by the number of felony counts of which the defendant is
       convicted.

               “(c) The court shall impose the restitution fine unless it finds
       compelling and extraordinary reasons for not doing so, and states those
       reasons on the record. A defendant‟s inability to pay shall not be
       considered a compelling and extraordinary reason not to impose a
       restitution fine. Inability to pay may be considered only in increasing the
       amount of the restitution fine in excess of the two hundred-dollar ($200) …
       minimum .…

              “(d) In setting the amount of the fine … in excess of the two
       hundred-dollar ($200) … minimum, the court shall consider any relevant
       factors including, but not limited to, the defendant‟s inability to pay, the
       seriousness and gravity of the offense and the circumstances of its
       commission, any economic gain derived by the defendant as a result of the
       crime, the extent to which any other person suffered any losses as a result
       of the crime, and the number of victims involved in the crime. Those losses
       may include pecuniary losses to the victim or his or her dependents as well
       as intangible losses, such as psychological harm caused by the crime.
       Consideration of a defendant‟s inability to pay may include his or her future
       earning capacity. A defendant shall bear the burden of demonstrating his or
       her inability to pay. Express findings by the court as to the factors bearing
       on the amount of the fine shall not be required. A separate hearing for the
       fine shall not be required.”
       A claim the trial court failed to consider (or adequately consider) ability to pay in
imposing a restitution fine is forfeited by failure to object at the sentencing hearing.
(People v. Nelson (2011) 51 Cal.4th 198, 227; People v. Gamache (2010) 48 Cal.4th 347,
409.) Gutierrez‟s objection appears to be sufficient: The most reasonable interpretation
of “no ability to pay whatsoever” (italics added) is that he claimed inability to pay both
direct restitution and anything else the court might order, including a restitution fine.



                                             97.
Saldana, on the other hand, merely stated disagreement with the restitution request. The
most reasonable interpretation of Saldana‟s counsel‟s statement is that he was disputing
the amount of restitution requested. He did not clarify whether this was due to a
professed inability to pay or because, for example, he felt the claimed amount of loss was
inaccurate or inflated.
       In any event, defendants‟ claim fails on the merits. They “point[] to no evidence
in the record supporting [their] inability to pay, beyond the bare fact of [their] impending
incarceration. Nor [do they] identify anything in the record indicating the trial court
breached its duty to consider [their] ability to pay; as the trial court was not obligated to
make express findings concerning [their] ability to pay, the absence of any findings does
not demonstrate it failed to consider this factor. Thus, we cannot say on this record that
the trial court abused its discretion.” (People v. Gamache, supra, 48 Cal.4th at p. 409.)
       People v. Romero (1996) 43 Cal.App.4th 440 addresses an earlier version of
section 1202.4, but its comments remain applicable. There, after determining the trial
court was not required to make an express finding on the issue of ability to pay, the
appellate court stated: “Nor need the record in this case contain substantial evidence
showing defendant‟s ability to pay the fine. Subdivision (d) of section 1202.4 also
provides, „A defendant shall bear the burden of demonstrating lack of his or her ability to
pay.‟ This express statutory command makes sense only if the statute is construed to
contain an implied rebuttable presumption, affecting the burden of proof, that a defendant
has the ability to pay a restitution fine. Whatever is necessarily implied in a statute is as
much a part of it as that which is expressed. [Citations.] The statute thus impliedly
presumes a defendant has the ability to pay and expressly places the burden on a
defendant to prove lack of ability. Where, as here, a defendant adduces no evidence of
inability to pay, the trial court should presume ability to pay, as the trial court correctly
did here. Since here defendant‟s ability to pay was supplied by the implied presumption,
the record need not contain evidence of defendant‟s ability to pay.” (People v. Romero,

                                              98.
supra, 43 Cal.App.4th at pp. 448-449; see People v. Kinsey (1995) 40 Cal.App.4th 1621,
1631-1632 [$10,000 restitution fine imposed; because defendant “will have earnings,
albeit minimal, while in state prison he will have ability to pay”].)
       Defendants complain there could be no such evidence in the record because the
trial court erroneously failed to conduct the hearing that would have allowed them the
chance to make a showing of inability to pay. Defendants misplace the burden for
initiating a hearing. Nothing contained in section 1202.4 concerning imposition of
restitution fines requires the court to hold a hearing sua sponte. (See People v. Menius
(1994) 25 Cal.App.4th 1290, 1298-1299.) If defendants had evidence they could have
presented on the issue, it was incumbent on them to request a hearing.
       Defendants cite three cases they say stand for the proposition that, “when the court
imposes a fine in excess of the statutory minimum, a defendant is entitled, upon
objection, to a hearing concerning his ability to pay.” (Fn. omitted.) In fact, the cases do
not so hold and do not impose any sort of duty on a trial court to initiate a hearing merely
upon objection, as opposed to on request therefor.54

54      The cases cited by defendants are People v. Avila (2009) 46 Cal.4th 680, People v.
Richardson, supra, 43 Cal.4th 959, and a case out of this court, In re Enrique Z. (1994)
30 Cal.App.4th 464. In Avila, the California Supreme Court rejected the argument that,
because the defendant did not have the ability to pay, a $10,000 fine constituted an
unauthorized sentence, and so he was not required to bring his claim of inability to pay to
the trial court‟s attention. (Avila, supra, 46 Cal.4th at p. 729.) The high court observed
that, because former section 1202.4 mandated imposition of a fine regardless of the
defendant‟s present ability to pay, while the then-current restitution statute required a trial
court to consider a defendant‟s inability to pay when imposing a fine greater than the
statutory minimum, it had, in other cases, remanded the matter to the trial court for
reconsideration of the question of a restitution fine under the presently applicable statute.
(Avila, supra, at pp. 728-729.) Richardson also involved a change in the applicable
statute between the time the crime was committed and the defendant was sentenced; the
high court remanded the case to the trial court for reconsideration of the question of a
restitution fine under the then-applicable statute, which allowed consideration of ability
to pay. (Richardson, supra, 43 Cal.4th at p. 1038.) Enrique Z. dealt with a version of
Government Code section 13967 (repealed by Stats. 2003, ch. 230, § 2, eff. Aug. 11,


                                             99.
       Defendants are not entitled to a remand for a hearing on their ability to pay the
restitution fine.55
                                      DISPOSITION
       The judgments are affirmed.

                                                                  _____________________
                                                                             DETJEN, J.
WE CONCUR:


 _____________________
 GOMES, Acting P.J.


 _____________________
 POOCHIGIAN, J.




2003) that required imposition of a restitution fine “„of not less than two hundred dollars
($200), subject to the defendant‟s ability to pay, and not more than ten thousand dollars
($10,000).‟” (Enrique Z., supra, 30 Cal.App.4th at p. 468.) We concluded the trial court
was required to make an ability-to-pay finding only if it imposed a restitution fine
exceeding the statutory minimum. (Id. at p. 469.)
55      Were we to expand defendants‟ claim to encompass the victim restitution order,
we would reach the same result. Section 1202.4, subdivision (f)(1) gives a defendant the
right to a hearing “to dispute the determination of the amount of restitution.” Defendants
cite no pertinent authority placing on the court the obligation of initiating such a hearing,
on its own motion, merely because a defendant has objected. (See People v. Menius,
supra, 25 Cal.App.4th at pp. 1298-1299.)



                                            100.